Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21      Page 1 of 114 PageID 5678




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 12
Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21   Page 2 of 114 PageID 5679
Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21   Page 3 of 114 PageID 5680
Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21   Page 4 of 114 PageID 5681
Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21   Page 5 of 114 PageID 5682
Case 19-34054-sgj11 Doc 1822-1 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 27
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 6 of 114 PageID 5683



                                 EXHIBIT $




                                                                      002931
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-1
                         1528 Filed
                               Filed12/08/20
                                     01/22/21 Entered
                                               Entered12/09/20
                                                       01/22/2112:35:11
                                                                21:50:07 Page
                                                                           Page12ofof26 27
  Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page Docket     #1528 Date Filed: 12/08/2020
                                                               7 of 114  PageID 5684



  K&L GATES LLP
  Artoush Varshosaz (TX Bar No. 24066234)
  1717 Main Street, Suite 2800
  Dallas, TX 75201
  Tel: (214) 939-5659
  artoush.varshosaz@klgates.com

  Stephen G. Topetzes (pro hac vice)
  1601 K Street, NW
  Washington, DC 20006-1600
  Tel: (202) 778-9328
  stephen.topetzes@klgates.com

  James A. Wright III (pro hac vice)
  1 Lincoln Street
  Boston, MA 02110
  Tel: (617) 261-3193
  james.wright@klgates.com

  Counsel for Highland Capital Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., Highland Income Fund, NexPoint
  Strategic Opportunities Fund, and NexPoint Capital, Inc.

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                     )
  In re:                                             )      Chapter 11
                                                     )
  HIGHLAND CAPITAL MANAGEMENT, L.P.                  )      Case No. 19-34054 (SGJ11)
                                                     )
           Debtors.                                  )      (Jointly Administered)
                                                     )
                                                     )

                 MOTION FOR ORDER IMPOSING TEMPORARY
              RESTRICTIONS ON DEBTOR’S ABILITY, AS PORTFOLIO
           MANAGER, TO INITIATE SALES BY NON-DEBTOR CLO VEHICLES

           Highland Capital Management Fund Advisors, L.P. (“HCMFA”) and NexPoint

  Advisors, L.P. (“NexPoint”, and together with HCMFA, the “Advisors”), and Highland

  Income Fund, NexPoint Strategic Opportunities Fund, and NexPoint Capital, Inc. (together, the




  308324533 v13
                                                                ¨1¤}HV4,)                  %B«
                                                                                     002932
  308324533.3                                                       1934054201209000000000005
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-1
                         1528 Filed
                               Filed12/08/20
                                     01/22/21 Entered
                                               Entered12/09/20
                                                       01/22/2112:35:11
                                                                21:50:07 Page
                                                                          Page23ofof26
                                                                                     27
  Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 8 of 114 PageID 5685



  “Funds”), by and through their undersigned counsel, hereby submit this motion for an order of

  the Court under Bankruptcy Code §§ 105(a), 363, and 1107 imposing temporary restrictions on

  Highland Capital Management, L.P.’s (the “Debtor”) ability to initiate sales as portfolio

  manager (or other similar capacity) for certain non-debtor investment vehicles (the “CLOs”).

  In support of the Motion, the Funds and Advisors submit the Declaration of Dustin Norris (the

  “Declaration”) attached hereto and state as follows:

                                        BACKGROUND

           A.     General Background on the Advisors and their Advised Funds

           1.     Each Advisor is registered with the U.S. Securities and Exchange Commission

  (“SEC”) as an investment advisor under the Investment Advisers Act of 1940, as amended (the

  “Advisers Act”).

           2.     Each of the Advisors advises several funds, including the Funds. Each of the

  Funds is a registered investment company or business development company under the

  Investment Company Act of 1940 (as amended, the “1940 Act”).

           3.     As an investment company or business development company, each Fund is

  overseen by a majority independent board of trustees subject to 1940 Act requirements. That

  board reviews and approves contracts with one of the Advisors for the respective Fund. The

  Funds do not have employees. Instead, each Fund relies on its respective Advisor, acting

  pursuant to advisory agreements, to provide the services necessary to the Fund’s operations.

           B.     The CLOs

           4.     The CLOs are Aberdeen Loan Funding, Ltd., Brentwood CLO, Ltd., Eastland

  CLO, Ltd., Gleneagles CLO, Ltd., Grayson CLO, Ltd., Greenbriar CLO, Ltd., Jasper CLO, Ltd.,

  Liberty CLO, Ltd., Red River CLO, Ltd., Rockwall CDO, Ltd., Rockwall CDO II Ltd.,




                                                2
  308324533 v13
                                                                                     002933
  308324533.3
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-1
                         1528 Filed
                               Filed12/08/20
                                     01/22/21 Entered
                                               Entered12/09/20
                                                       01/22/2112:35:11
                                                                21:50:07 Page
                                                                          Page34ofof26
                                                                                     27
  Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 9 of 114 PageID 5686



  Southfork CLO, Ltd., Stratford CLO Ltd., Loan Funding VII, LLC, and Westchester CLO, Ltd.

           5.     The CLOs are securitization vehicles formed to acquire and hold pools of debt

  obligations. They also issued various tranches of notes and preference shares, which are

  intended to be repaid from proceeds of the subject CLO’s pool of debt obligations. The notes

  issued by the CLOs are paid according to a contractual waterfall, with the value remaining in

  the CLO after the notes are fully paid flowing to the holders of the preference shares.

           6.     The CLOs were created many years ago. Most of the CLOs are, at this point,

  past their reinvestment period and have paid off all the tranches of notes or, in a few instances,

  all but the last and most junior tranche. Accordingly, most of the economic value remaining in

  the CLOs, and all of the upside, belongs to the holders of the preference shares. The repayment

  status of the notes in the CLOs as of November 2020 is shown on Exhibit A to the Declaration,

  and the Funds’ collective ownership of the preference shares is shown on Exhibit B to the

  Declaration. As shown on Exhibit B, the Funds hold a majority of the preference shares in three

  of the CLOs, Grayson CLO, Ltd., Greenbriar CLO, Ltd., and Stratford CLO Ltd., and material

  interests in most of the other CLOs.

           7.     The CLOs have each separately contracted for the Debtor to serve as the CLO’s

  portfolio manager. 1 In this capacity, the Debtor is responsible, among other things, for making

  decisions to sell the CLOs’ assets. Although the portfolio management agreements vary, the

  agreements generally impose a duty on the Debtor when acting as portfolio manager to

  maximize the value of the CLO’s assets for the benefit of the CLO’s noteholders and preference



  1
   The title given to the Debtor by the CLOs varies from CLO to CLO based on the relevant
  agreements, but the Debtor has the same general rights and obligations for each CLO. In this
  Motion, the Funds and Advisors have used the term “portfolio manager” when referring to the
  Debtor’s role for each CLO regardless of the precise title in the underlying documents.


                                                  3
  308324533 v13
                                                                                        002934
  308324533.3
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-1
                         1528 Filed
                               Filed12/08/20
                                     01/22/21 Entered
                                               Entered12/09/20
                                                       01/22/2112:35:11
                                                                21:50:07 Page
                                                                          Page45ofof26
                                                                                     27
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 10 of 114 PageID 5687



  shareholders.

           C.     The Operating Protocols

           8.     As part of the resolution of certain disputes between the Debtor and the Official

  Committee of Unsecured Creditors (the “Committee”), the Debtor is operating under the

  restrictions and provisions of certain operating protocols (the “Operating Protocols”) approved

  by the Court. See Notice of Debtor’s Amended Operating Protocols (Docket No. 466). Among

  other things, the Operating Protocols include provisions regulating the Debtor’s actions on

  behalf of other entities. With respect to the CLOs, however, the Operating Protocols generally

  exempt the Debtor from the regular approval process involving the Committee where the Debtor

  acts as portfolio manager for the CLOs. See, e.g., Operating Protocols at § IV(B)(3)(a).

           C.     Recent Asset Sales and the Advisors’ Requests for a Temporary Pause in Sales

           9.     The Court recently approved the Debtor’s Disclosure Statement for the Fifth

  Amended Plan of Reorganization of Highland Capital Management, L.P. (Docket No. 1473)

  (the “Disclosure Statement”).

           10.    The Disclosure Statement discusses the Debtor’s role as portfolio manager for

  the CLOs (which the Disclosure Statement defines as “Issuers”) in Article II(U) (pg. 32). After

  explaining the Debtor’s role and noting some proofs of claim filed by the CLOs, the Disclosure

  Statement states as follows:

           The Issuers have taken the position that the rejection of the Portfolio
           Management Agreements (including any ancillary documents) would result in
           material rejection damages and have encouraged the Debtor to assume such
           agreements. Nonetheless, the Issuers and the Debtor are working in good faith
           to address any outstanding issues regarding such assumption. The Portfolio
           Management Agreements may be assumed either pursuant to the Plan or by
           separate motion filed with the Bankruptcy Court.




                                                  4
  308324533 v13
                                                                                       002935
  308324533.3
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-1
                         1528 Filed
                               Filed12/08/20
                                     01/22/21 Entered
                                               Entered12/09/20
                                                       01/22/2112:35:11
                                                                21:50:07 Page
                                                                          Page56ofof26
                                                                                     27
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 11 of 114 PageID 5688



           The Debtor is still assessing its options with respect to the Portfolio Management
           Agreements, including whether to assume the Portfolio Management
           Agreements.

           11.    The Financial Projections attached as Exhibit C to the Disclosure Statement

  make clear that, assuming confirmation of the Debtor’s chapter 11 plan in its current form, the

  Debtor intends to liquidate its remaining assets over the next two years, concluding in December

  2022.

           12.    The Funds and Advisors do not agree with recent sales executed by the Debtor

  in certain CLOs, including sales during the historically light Thanksgiving trading week,

  because the Funds and Advisors view those assets as having greater value if held as long-term

  investments. When the Advisors became aware the Debtor was considering these transactions,

  NexPoint requested that the Debtor not consummate the sales.

           13.    NexPoint has requested in two letters that the Debtor refrain from causing the

  CLOs to sell further assets without prior notice and consent of NexPoint. Counsel to the Funds

  and Advisors has also requested by email that the Debtor agree consensually to temporarily

  suspend further sales of the CLOs’ assets and/or confirm that the Debtor is not presently

  planning further sales in the immediate future. The Debtor has refused these requests.

           D.     HCMLP Decisions Illustrating Its Short-Term Approach

           14.    Consistent with its proposal to liquidate all of its assets by the end of 2022 per

  the Disclosure Statement, HCMLP has engaged in transactions taking a short-term approach to

  value.

           15.    In addition to the sales noted above during Thanksgiving week, during the

  chapter 11 case, the Debtor has directed the disposition of other assets in a manner that suggests

  a focus on quick monetization at the expense of maximizing returns for investors and/or the




                                                   5
  308324533 v13
                                                                                         002936
  308324533.3
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-1
                         1528 Filed
                               Filed12/08/20
                                     01/22/21 Entered
                                               Entered12/09/20
                                                       01/22/2112:35:11
                                                                21:50:07 Page
                                                                          Page67ofof26
                                                                                     27
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 12 of 114 PageID 5689



  estate. For example, Debtor-controlled entities sold a collective majority interest in an

  unsecured term loan to OmniMax International, Inc. Other non-Debtor controlled entities,

  advised by the Advisors, were able to secure a substantially better price for their stake in the

  same asset by being willing to hold it and transacting at a later date. Given the Debtor-controlled

  entities large ownership in the unsecured loan, the Advisors believe the Debtor was well-

  positioned to realize a higher price.

           16.    Also, upon information and belief, the Debtor, through its wholly owned

  subsidiary Trussway Holdings, LLC (“Trussway”), consummated a sale transaction where

  Trussway sold a division, SSP Holdings, LLC, in which Trussway had a majority interest. Upon

  information and belief, the sale was conducted without a formal competitive bidding process

  and resulted in a loss of $10 million, despite certain metrics of SSP Holdings, LLC having

  improved materially since it was acquired in 2014.

                                     REQUEST FOR RELIEF

           17.    The Funds and Advisors request that the Court, under Bankruptcy Code

  sections 105(a), 363, and 1107(a) impose a temporary restriction on the Debtor’s ability, as

  portfolio manager, to cause the CLOs to sell assets. The Funds and Advisors request that the

  Court prohibit the Debtor from authorizing any such sales for a period of 30 days, absent further

  order of the Court.

           18.    Bankruptcy Code section 363 governs the Debtor’s use of estate property. 11

  U.S.C. § 363. Section 363 authorizes the Debtor to use that property outside of the ordinary

  course of business “after notice and a hearing,” and in the ordinary course of business without

  notice and a hearing “unless the court orders otherwise . . . .” 11 U.S.C. § 363(b-c). Bankruptcy

  Code section 1107(a) grants the Debtor, as debtor-in-possession, the powers of a chapter 11

  trustee, subject to “such limitations or conditions as the court prescribes . . . .” 11 U.S.C.

                                                  6
  308324533 v13
                                                                                         002937
  308324533.3
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-1
                         1528 Filed
                               Filed12/08/20
                                     01/22/21 Entered
                                               Entered12/09/20
                                                       01/22/2112:35:11
                                                                21:50:07 Page
                                                                          Page78ofof26
                                                                                     27
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 13 of 114 PageID 5690



  § 1107(a). And Bankruptcy Code section 105(a) empowers the Court to “issue any order,

  process, or judgment that is necessary or appropriate to carry out the provisions” of the

  Bankruptcy Code. 11 U.S.C. § 105(a).

           19.    Consistent with these powers, the Court implemented the Operating Protocols

  earlier in this case regarding the Debtor’s actions on behalf of other non-debtor entities. Unlike

  where the Debtor directs sales of assets for other entities, however, the Operating Protocols

  generally do not restrict the Debtor’s actions as portfolio manager for the CLOs. See Operating

  Protocols at IV(B)(3)(a). 2 The Funds and Advisors submit that the relief requested does not

  conflict with the Operating Protocols, but to the extent necessary, the Funds and Advisors

  request that the Court modify the Operating Protocols in the limited and temporary way

  requested in this Motion.

           20.    The Funds and Advisors seek this relief to preserve the status quo at the CLOs

  while the Funds and Advisors explore replacing the Debtor as portfolio manager either



  2
   Section IV(B)(3)(a) (Transactions involving entities that the Debtor manages but in which the
  Debtor does not hold a direct or indirect interest)(Operating Requirements)(Third Party
  Transactions: All Stages) provides in full:
           Except (x) as set forth in (b) and (c) below and (y) for any Transaction
           involving a Specified Entity and the sale or purchase by such Specified
           Entity of an asset that is not an obligation or security issued or guaranteed
           by any of the Debtor, a Related Entity or a fund, account, portfolio company
           owned, controlled or managed by the Debtor or a Related Entity, where
           such Transaction is effected in compliance with the collateral management
           agreement to which such Specified Entity is party, any Transaction that
           decreases the NAV of an entity managed by the Debtor in excess of the greater
           of (i) 10% of NAV or (ii) $3,000,000 requires five business days advance notice
           to Committee and if the Committee objects, the burden is on the Debtor to seek
           Court approval, which the Committee agrees may be sought on an expedited
           basis.
  (emphasis added). “Specified Entity” is defined in section I(K) of the Operating Protocols to
  include the CLOs referenced in this Motion.


                                                  7
  308324533 v13
                                                                                        002938
  308324533.3
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-1
                         1528 Filed
                               Filed12/08/20
                                     01/22/21 Entered
                                               Entered12/09/20
                                                       01/22/2112:35:11
                                                                21:50:07 Page
                                                                          Page89ofof26
                                                                                     27
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 14 of 114 PageID 5691



  consensually or through the contractual processes laid out in the relevant underlying

  agreements.

           21.    In the Disclosure Statement, the Debtor states that it has not determined if it

  wants to continue to serve as portfolio manager for the CLOs. The Debtor also has not sought

  input from the Funds and Advisers, even though the Funds are among the largest stakeholders

  indirectly and significantly affected by the Debtor’s actions with respect to the CLOs.

           22.    The Advisers Act places a fiduciary duty on investment advisers comprising a

  duty of care and duty of loyalty. See, e.g., SEC Release No. IA-3248, “Commission

  Interpretation Regarding Standard of Conduct for Investment Advisers,” (July 12, 2019). This

  means an adviser, like the Debtor, must, at all times, serve the best interest of its client and not

  subordinate its client’s interest to its own. See id. This combination of care and loyalty

  obligations has been characterized as requiring the investment adviser to act in the “best

  interest” of its client at all times. See SEC v. Tambone, 550 F.3d 106, 146 (1st Cir. 2008)

  (“Section 206 imposes a fiduciary duty on investment advisers to act at all times in the best

  interest of the fund . . . .”); SEC v. Moran, 944 F. Supp. 286, 297 (S.D.N.Y. 1996) (“Investment

  advisers are entrusted with the responsibility and duty to act in the best interest of their

  clients.”).

           23.    Although the Debtor’s nominal “clients” are the CLOs themselves, the true

  parties in interest are the holders of beneficial interests in the CLOs, such as the Funds. Most or

  all of the other layers of CLO interests have been paid out, and the Funds hold either the majority

  or a substantial portion of most of the remaining CLO interests. In these circumstances, the

  Funds and the other preference shareholders are the parties who are economically affected by

  the Debtor’s actions as portfolio manager.




                                                   8
  308324533 v13
                                                                                          002939
  308324533.3
Case 19-34054-sgj11 Doc 1822-1
                        1528 Filed
                               Filed
                                   12/08/20
                                     01/22/21 Entered
                                               Entered12/09/20
                                                        01/22/21
                                                               12:35:11
                                                                 21:50:07 Page
                                                                           Page9 of
                                                                                 1026
                                                                                    of
Case 3:21-cv-00538-N Document 26-12 Filed27 06/09/21 Page 15 of 114 PageID 5692



          24.    The Funds and Advisors believe replacing the Debtor as portfolio manager is

 appropriate in light of the reduced staffing the Debtor anticipates having once the Debtor’s

 chapter 11 plan goes effective. The Funds and Advisors also believe it is appropriate in light of

 the Debtor’s reduced investment time horizon under the chapter 11 plan. As noted above, the

 Debtor intends to liquidate its investments in the next two years. The Funds, on the other hand,

 have a much longer investment time horizon and, as a result, have very different financial

 incentives with respect to their investments. The Funds and Advisors accordingly believe that

 the Funds and the other preference shareholders would be best served by a portfolio manager

 with a similar long-term perspective.

          25.    Upon information and belief, none of the CLOs needs liquidity at the current

 time, as the next quarterly waterfall payments are not due until February 2021. The Funds and

 Advisors accordingly submit that none of the CLOs, the other holders of preference shares and

 notes issued by the CLOs, or the Debtor will be harmed by the temporary restriction proposed

 by this Motion. Notably, the Funds and Advisors are not seeking to restrict the Debtor from

 performing any of its other functions for the CLOs or to modify the Debtor’s compensation

 from the CLOs in any way.

                          [Remainder of Page Intentionally Left Blank]




                                                9
 308324533 v13
                                                                                      002940
 308324533.3
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             1011
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 16 of 114 PageID 5693
 Case 3:21-cv-00538-N Document 26-12 Filed



                                             CONCLUSION

           26.       For the reasons set forth above, the Funds and Advisors respectfully request that

  the Court grant the relief requested in the Motion and such other and further relief as the Court

  deems just and proper.

  Dated:          December 8, 2020
                                                   K&L GATES LLP


                                                   /s/ Artoush Varshosaz
                                                   Artoush Varshosaz (TX Bar No. 24066234)
                                                   1717 Main Street, Suite 2800
                                                   Dallas, TX 75201
                                                   Tel: (214) 939-5659
                                                   artoush.varshosaz@klgates.com

                                                   Stephen G. Topetzes (pro hac vice)
                                                   1601 K Street, NW
                                                   Washington, DC 20006-1600
                                                   Tel: (202) 778-9328
                                                   stephen.topetzes@klgates.com

                                                   James A. Wright III (pro hac vice)
                                                   1 Lincoln Street
                                                   Boston, MA 02110
                                                   Tel: (617) 261-3193
                                                   james.wright@klgates.com

                                                   Counsel for Highland Capital Management Fund
                                                   Advisors, L.P., NexPoint Advisors, L.P.,
                                                   Highland Income Fund, NexPoint Strategic
                                                   Opportunities Fund, and NexPoint Capital, Inc.




                                                    10
  308324533 v13
                                                                                          002941
  308324533.3
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             1112
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 17 of 114 PageID 5694
 Case 3:21-cv-00538-N Document 26-12 Filed



                                 CERTIFICATE OF SERVICE

           I hereby certify that on December 8, 2020, I caused the foregoing document to be served
  via first class United States mail, postage prepaid and/or electronic email through the Court’s
  CM/ECF system to the parties that consented to such service, as each are listed in the debtor’s
  service list filed at docket entry 1442, Exhibits A and B.

           This the 8th day of December, 2020
                                                       /s/ Artoush Varshosaz
                                                       Artoush Varshosaz



                             CERTIFICATE OF CONFERENCE

         I hereby certify that on December 7, 2020, I conferred with Mr. Greg Demo, counsel for
  the Debtors, regarding the relief requested in the motion. Mr. Demo informed me that the
  Debtors do not consent to the relief sought in the motion.

           This the 8th day of December, 2020
                                                       /s/ James A. Wright III
                                                       James A. Wright III




  308324533 v13
                                                                                      002942
  308324533.3
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             1213
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 18 of 114 PageID 5695
 Case 3:21-cv-00538-N Document 26-12 Filed



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                       )
  In re:                                               )      Chapter 11
                                                       )
  HIGHLAND CAPITAL MANAGEMENT, L.P.                    )      Case No. 19-34054 (SGJ11)
                                                       )
           Debtors.                                    )      (Jointly Administered)
                                                       )
                                                       )

                              DECLARATION OF DUSTIN NORRIS

           I, Dustin Norris, hereby declare pursuant to 28 U.S.C. § 1746, that the following is true

  and correct.

           1.      I am the Executive Vice President of NexPoint Advisors, L.P. (“NexPoint”).

           2.      I submit this Declaration based on my personal knowledge and information

  supplied to me by other members of NexPoint’s management. I submit this Declaration in support

  of the Motion for Order Imposing Temporary Restrictions on Debtor’s Ability, as Portfolio

  Manager, to Initiate Sales by Non-Debtor CLO Vehicles (the “Motion”) by NexPoint, Highland

  Capital Management Fund Advisors, L.P. (“HCMFA”, and together with NexPoint, the

  “Advisors”), Highland Income Fund, NexPoint Strategic Opportunities Fund, and NexPoint

  Capital, Inc. (together, the “Funds”).

           3.      The Motion concerns the following non-debtor investment vehicles: Aberdeen

  Loan Funding, Ltd., Brentwood CLO, Ltd., Eastland CLO, Ltd., Gleneagles CLO, Ltd., Grayson

  CLO, Ltd., Greenbriar CLO, Ltd., Jasper CLO, Ltd., Liberty CLO, Ltd., Red River CLO, Ltd.,

  Rockwall CDO, Ltd., Rockwall CDO II Ltd., Southfork CLO, Ltd., Stratford CLO Ltd., Loan

  Funding VII, LLC, and Westchester CLO, Ltd. (collectively, the “CLOs”).



   308354413 v10


                                                                                       002943
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             1314
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 19 of 114 PageID 5696
 Case 3:21-cv-00538-N Document 26-12 Filed



           4.     The Funds each hold interests in the CLOs.

           5.     The CLOs are securitization vehicles formed to acquire and hold pools of debt

  obligations. They also issued various tranches of notes and preference shares, which are intended

  to be repaid from proceeds of the subject CLO’s pool of debt obligations. The notes issued by the

  CLOs are paid according to a contractual waterfall, with the value remaining in the CLO after the

  notes are fully paid flowing to the holders of the preference shares.

           6.     The CLOs were created many years ago. Most of the CLOs are, at this point, past

  their reinvestment period and have paid off all the tranches of notes or, in a few instances, all but

  the last and most junior tranche. Accordingly, most of the economic value remaining in the CLOs,

  and all of the upside, belongs to the holders of the preference shares. The repayment status of the

  notes in the CLOs as of November 2020 is shown on Exhibit A hereto, and the Funds’ collective

  ownership of the preference shares is shown on Exhibit B hereto.

           7.     The CLOs have each separately contracted for Highland Capital Management, L.P.

  (the “Debtor”) to serve as the CLO’s portfolio manager. The title given to the Debtor by the CLOs

  varies from CLO to CLO based on the relevant agreements, but the Debtor has the same general

  rights and obligations for each CLO. In this capacity, the Debtor is responsible, among other

  things, for making decisions to sell the CLOs assets. Although the portfolio management

  agreements vary, the agreements generally impose a duty on the Debtor when acting as portfolio

  manager to maximize the value of the CLO’s assets for the benefit of the CLO’s noteholders and

  preference shareholders.

           8.     During the chapter 11 case, the Debtor has directed the disposition of other assets

  in a manner that suggests a focus on quick monetization at the expense of maximizing returns for

  investors and/or the estate. For example, Debtor-controlled entities sold a collective majority



                                                   2
  308354413 v10
                                                                                        002944
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             1415
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 20 of 114 PageID 5697
 Case 3:21-cv-00538-N Document 26-12 Filed



  interest in an unsecured term loan to OmniMax International, Inc. Other non-Debtor controlled

  entities, advised by the Advisors, were able to secure a substantially better price for their stake in

  the same asset by being willing to hold it and transacting at a later date. Given the Debtor-

  controlled entities large ownership in the unsecured loan, the Advisors believe the Debtor was

  well-positioned to realize a higher price.

           9.     Also, upon information and belief, the Debtor, through its wholly owned subsidiary

  Trussway Holdings, LLC (“Trussway”), consummated a sale transaction where Trussway sold a

  division, SSP Holdings, LLC, in which Trussway had a majority interest. Upon information and

  belief, the sale was conducted without a formal competitive bidding process and resulted in a loss

  of $10 million, despite certain metrics of SSP Holdings, LLC having improved materially since it

  was acquired in 2014.

           10.    The Advisors did not agree with the Debtor’s decision to execute recent sales for

  certain of the CLOs, because the Advisors viewed those assets as having greater value if held as

  long-term investments. When the Advisors became aware the Debtor was considering these

  transactions, NexPoint requested that the Debtor not consummate the sales.

           11.    Upon information and belief, none of the CLOs need liquidity at the current time,

  as the next quarterly waterfall payments are not due until February 2021.

         I declare under the penalty of perjury under the laws of the United States that the
  foregoing is true and correct.

           Executed this 8th day of December, 2020, in Allen, Texas,



                                                By:
                                                          Dustin Norris




                                                      3
  308354413 v10
                                                                                         002945
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             1516
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 21 of 114 PageID 5698
 Case 3:21-cv-00538-N Document 26-12 Filed



                                    EXHIBIT A




  308354413 v10


                                                                      002946
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             1617
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 22 of 114 PageID 5699
 Case 3:21-cv-00538-N Document 26-12 Filed



                                   CLO Note Repayment Status1

  Aberdeen Loan Funding, Ltd.

                 Security                   CUSIP               Remaining Balance
      Class A Notes                       00306LAA2                                 $0
      Class B Notes                       00306LAB0                                 $0
      Class C Notes                       00306LAC8                                 $0
      Class D Notes                       00306LAD6                                 $0
      Class E Notes                       00306MAA0                                 $0
      Class I Preference Shares           00306M201                     $12,000,000.00
      Class II Preference Shares          00306M300                     $36,000,000.00

  Brentwood CLO, Ltd.

                 Security                    CUSIP              Remaining Balance
      Class A-1A Notes                    107265AA8                                 $0
      Class A-1B Notes                    107265AM2                                 $0
      Class A-2 Notes                     107265AC4                                 $0
      Class B Notes                       107265AE0                                 $0
      Class C Notes                       107265AG5                                 $0
      Class D Notes                       107265AK5                     $10,279,258.35
      Class I Preference Shares            107264202                    $34,400,000.00
      Class II Preference Shares           107264400                    $37,000,000.00

  Eastland CLO, Ltd.

                 Security                    CUSIP              Remaining Balance
      Class A-1 Notes                     277345AA2                                 $0
      Class A-2a Notes                    277345AC8                                 $0
      Class A-2b Notes                    277345AE4                                 $0
      Class A-3 Notes                     277345AG9                                 $0
      Class B Notes                        277345AJ3                                $0
      Class C Notes                       277345AL8                                 $0
      Class D Notes                       27734AAA1                      $3,251,287.27
      Class I Preference Shares           27734A202                     $85,000,000.00
      Class II Preference Shares          27734A400                     $38,500,000.00




  1
      As of December 1, 2020.


      308354413 v10


                                                                          002947
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             1718
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 23 of 114 PageID 5700
 Case 3:21-cv-00538-N Document 26-12 Filed



  Gleneagles CLO, Ltd.

             Security                   CUSIP               Remaining Balance
   Class A-1 Notes                                                              $0
   Class A-2 Notes                                                              $0
   Class B Notes                                                                $0
   Class C Notes                                                                $0
   Class D Notes                                                                $0
   Class 1 Combination Notes                                                    $0
   Class 2 Combination Notes                                                    $0
   Preference Shares            37866PAB5 & G39165AA6               $91,000,000.00

  Grayson CLO, Ltd.

              Security                  CUSIP               Remaining Balance
   Class A-1a Notes                   389669AA0                                 $0
   Class A-1b Notes                   389669AB8                                 $0
   Class A-2 Notes                    389669AC6                                 $0
   Class B Notes                      389669AD4                                 $0
   Class C                            389669AE2                                 $0
   Class D                            389668AA2                      $9,011,534.74
   Class I Preference Shares          389669203                     $52,500,000.00
   Class II Preference Shares         389669302                     $75,000,000.00

  Greenbriar CLO, Ltd.

              Security                  CUSIP               Remaining Balance
   Class A Notes                      393647AA0                                 $0
   Class B Notes                      393647AB8                                 $0
   Class C Notes                      393647AC6                                 $0
   Class D Notes                      393647AD4                                 $0
   Class E Notes                      39364PAA0                                 $0
   Class I Preference Shares          39364P201                     $20,000,000.00
   Class II Preference Shares         39364P300                     $60,000,000.00

  Jasper CLO, Ltd.

             Security                   CUSIP               Remaining Balance
   Class A Notes                                                                $0
   Class B Notes                                                                $0
   Class C Notes                                                                $0
   Class D-1 Notes                                                              $0
   Class D-2 Notes                                                              $0
   Preference Shares                  471315200                     $70,000,000.00



                                          6
  308354413 v10
                                                                      002948
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             1819
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 24 of 114 PageID 5701
 Case 3:21-cv-00538-N Document 26-12 Filed



  Liberty CLO, Ltd.

             Security                  CUSIP                Remaining Balance
   Class A-1a Notes                                                             $0
   Class A-1b Notes                                                             $0
   Class A-1c Notes                                                             $0
   Class A-2 Notes                                                              $0
   Class A-3 Notes                                                              $0
   Class A-4 Notes                                                              $0
   Class B Notes                                                                $0
   Class C Notes                                                                $0
   Class Q-1 Notes                                                              $0
   Class P-1 Notes                                                              $0
   Class E Certificates         EP0175232 & 530360205               $94,000,000.00

  Red River CLO, Ltd.

              Security                 CUSIP                Remaining Balance
   Class A Notes                     75686VAA2                                  $0
   Class B Notes                     75686VAB0                                  $0
   Class C Notes                     75686VAC8                                  $0
   Class D Notes                     75686VAD2                                  $0
   Class E Notes                     75686XAA8                                  $0
   Class I Preference Shares         75686X209                      $36,000,000.00
   Class II Preference Shares        75686X308                      $45,000,000.00

  Rockwall CDO, Ltd.

              Security                 CUSIP                Remaining Balance
   Class A-1LA Notes                 774262AA7                                  $0
   Class A-1LB Notes                 774262AB5                                  $0
   Class A-2L Notes                  774262AC3                                  $0
   Class A-3L Notes                  774262AD1                                  $0
   Class A-4L Notes                  774262AE9                                  $0
   Class B-1L Notes                  774262AF6                                  $0
   Class X Notes                     774262AG4                                  $0
   Class I Preference Shares         774272207                      $33,200,000.00
   Class II Preference Shares        774261127                      $45,000,000.00




                                          7
  308354413 v10
                                                                      002949
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             1920
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 25 of 114 PageID 5702
 Case 3:21-cv-00538-N Document 26-12 Filed



  Rockwall CDO II Ltd.

              Security                 CUSIP                Remaining Balance
   Class A-1LA Notes                77426NAA1                                   $0
   Class A-1LB Notes                77426NAB9                                   $0
   Class A-2L Notes                 77426NAC7                                   $0
   Class A-3L Notes                 77426NAD5                                   $0
   Class B-1L Notes                 77426NAE3                                   $0
   Class B-2L Notes                 77426RAA2                        $9,838,508.11
   Class I Preference Shares         77426R203                      $42,200,000.00
   Class II Preference Shares        77426R401                      $44,000,000.00

  Southfork CLO, Ltd.

             Security                 CUSIP                 Remaining Balance
   Class A-1a Notes                                                             $0
   Class A-1b Notes                                                             $0
   Class A-1g Notes                                                             $0
   Class A-2 Notes                                                              $0
   Class A-3a Notes                                                             $0
   Class B Notes                                                                $0
   Class C Notes                                                                $0
   Preference Shares                 84427P202                      $80,200,000.00
   Class I Composite Note                                            $2,000,000.00

  Stratford CLO Ltd.

              Security                CUSIP                 Remaining Balance
   Class A-1 Notes                  86280AAA5                                   $0
   Class A-2 Notes                  86280AAC1                                   $0
   Class B Notes                    86280AAD9                                   $0
   Class C Notes                    86280AAE7                                   $0
   Class D Notes                    86280AAF4                                   $0
   Class E Notes                    86280AAG2                                   $0
   Class I Preference Shares        86280A202                       $17,500,000.00
   Class II Preference Shares       86280A301                       $45,500,000.00




                                         8
  308354413 v10
                                                                      002950
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             2021
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 26 of 114 PageID 5703
 Case 3:21-cv-00538-N Document 26-12 Filed



  Loan Funding VII, LLC (aka Valhalla)

              Security                     CUSIP            Remaining Balance
   Class A-1-A Notes
   Class A-2 Notes
   Class B Notes
   Class C-1 Notes
   Class C-2 Notes
   Class I Preference Shares             91914QAA4                  $82,000,000.00

  Westchester CLO, Ltd.

              Security                      CUSIP           Remaining Balance
   Class A-1-A Notes                     95736XAA6                              $0
   Class A-1-B Notes                     95736XAB4                              $0
   Class B Notes                         95736XAD0                              $0
   Class C Notes                         95736XAE8                              $0
   Class D Notes                         95736XAF5                              $0
   Class E Notes                         95736XAG3                   $9,141,575.05
   Class I Preference Shares              95736T206                 $80,000,000.00




                                             9
  308354413 v10
                                                                      002951
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             2122
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 27 of 114 PageID 5704
 Case 3:21-cv-00538-N Document 26-12 Filed



                                    EXHIBIT B




  308354413 v10


                                                                      002952
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             2223
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 28 of 114 PageID 5705
 Case 3:21-cv-00538-N Document 26-12 Filed



                               Holdings of Preference Shares1 in CLOs


             CLO                HIF                NSOF          NC      Total
      Aberdeen                  0%                 30.21%         0%    30.21%
      Brentwood                 0%                 40.06%         0%    40.06%
      Eastland                31.16%               10.53%         0%    41.69%
      Gleneagles               9.74%                8.52%         0%    18.26%
      Grayson                 49.10%               10.75%       0.63%   60.48%
      Greenbriar                0%                 53.44%         0%    53.44%
      Jasper                    0%                 17.86%         0%    17.86%
      Liberty                   0%                 10.64%         0%    10.64%
      Red River                 0%                 10.49%         0%    10.49%
      Rockwall                 6.14%               19.57%         0%    25.71%
      Rockwall II             14.56%                5.65%         0%    20.21%
      Southfork                 0%                  7.30%         0%     7.30%
      Stratford                 0%                 69.05%         0%    69.05%
      Loan Funding VII          0%                  1.83%         0%
                                                                        1.83%
      (aka Valhalla)
      Westchester                0%                44.38%        0%     44.38%




  1
      Class E Certificates for Liberty CLO, Ltd.


      308354413 v10


                                                                        002953
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             2324
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 29 of 114 PageID 5706
 Case 3:21-cv-00538-N Document 26-12 Filed




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                                   )
  In re:                                                           )        Chapter 11
                                                                   )
  HIGHLAND CAPITAL MANAGEMENT, L.P.                                )        Case No. 19-34054 (SGJ11)
                                                                   )
             Debtors.                                              )        (Jointly Administered)
                                                                   )
                                                                   )

              ORDER GRANTING MOTION FOR ORDER IMPOSING TEMPORARY
                  RESTRICTIONS ON DEBTOR’S ABILITY, AS PORTFOLIO
              MANAGER, TO INITIATE SALES BY NON-DEBTOR CLO VEHICLES

             Upon the Motion (the “Motion”), 1 filed by Highland Capital Management Fund

  Advisors, L.P. (“HCMFA”) and NexPoint Advisors, L.P. (“NexPoint,” and together with

  HCMFA, the “Advisors”), and Highland Income Fund, NexPoint Strategic Opportunities Fund,

  and NexPoint Capital, Inc. (together, the “Funds”), seeking an order, pursuant to sections

  105(a), 363, and 1107 of the Bankruptcy Code, imposing temporary restrictions on the Debtor’s




  1
      Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion.


  308355009 v2

                                                                                                        002954
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             2425
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 30 of 114 PageID 5707
 Case 3:21-cv-00538-N Document 26-12 Filed




  ability to initiate sales as portfolio manager (or other similar capacity) for certain non-debtor

  investment




                                                 2
  308355009 v2

                                                                                     002955
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             2526
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 31 of 114 PageID 5708
 Case 3:21-cv-00538-N Document 26-12 Filed



  vehicles (the “CLOs”); and upon the Declaration of Dustin Norris (the “Declaration”); and the

  Court, having reviewed the Motion and the Declaration; and due and sufficient notice of the

  Motion having been given; and it appearing that no other or further notice need be provided; and

  upon the record before the Court; and a hearing having been held on the Motion; and it appearing

  to the Court that good cause exists to grant the relief requested by the Motion;

           IT IS HEREBY ORDERED THAT:

           1.     The Motion is GRANTED as set forth herein.

           2.     For a period of thirty days, commencing on the date hereof, the Debtor, in its

  capacity as portfolio manager or such other similar role with respect to the CLOs, is hereby

  prohibited from causing the CLOs to engage in any asset sales until January ___, 2021.

           3.     The Court shall retain jurisdiction over all matters involving the enforcement,

  implementation and interpretation of this Order.

                                    # # # END OF ORDER # # #

  Submitted by:

  K&L Gates LLP
  /s/ Artoush Varshosaz
  Artoush Varshosaz (TX Bar No. 24066234)
  1717 Main Street, Suite 2800
  Dallas, TX 75201
  Tel: (214) 939-5659
  artoush.varshosaz@klgates.com

  Stephen G. Topetzes (pro hac vice)
  1601 K Street, NW
  Washington, DC 20006-1600
  Tel: (202) 778-9328
  stephen.topetzes@klgates.com

  James A. Wright III (pro hac vice)
  1 Lincoln Street
  Boston, MA 02110
  Tel: (617) 261-3193
  james.wright@klgates.com



  308355009 v2

                                                                                     002956
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1528
                       1822-1
                            Filed
                               Filed
                                  12/08/20
                                     01/22/21Entered
                                               Entered
                                                     12/09/20
                                                       01/22/21
                                                              12:35:11
                                                                21:50:07Page
                                                                          Page
                                                                             2627
                                                                               of 26
                                                                                  of
                                         27 06/09/21 Page 32 of 114 PageID 5709
 Case 3:21-cv-00538-N Document 26-12 Filed




  Counsel for Highland Capital Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., Highland Income Fund, NexPoint
  Strategic Opportunities Fund, and NexPoint Capital, Inc.




                                              4
  308355009 v2

                                                                      002957
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 67
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 33 of 114 PageID 5710



                                 EXHIBIT %




                                                                      002958
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of 67
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 34 of 114 PageID 5711


                        IN THE UNITED STATES BANKRUPTCY COURT
    1                    FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
    2
                                          )    Case No. 19-34054-sgj-11
    3    In Re:                           )    Chapter 11
                                          )
    4    HIGHLAND CAPITAL                 )    Dallas, Texas
         MANAGEMENT, L.P.,                )    Wednesday, December 16, 2020
    5                                     )    1:30 p.m. Docket
                   Debtor.                )
    6                                     )    - MOTION FOR ORDER IMPOSING
                                          )    TEMPORARY RESTRICTIONS [1528]
    7                                     )    - DEBTOR'S EMERGENCY MOTION TO
                                          )    QUASH SUBPOENA AND FOR ENTRY
    8                                     )    OF PROTECTIVE ORDER [1564,
                                          )    1565]
    9                                     )    - JAMES DONDERO'S MOTION FOR
                                          )    ENTRY OF ORDER REQUIRING
   10                                     )    NOTICE AND HEARING [1439]
                                          )
   11
                              TRANSCRIPT OF PROCEEDINGS
   12                BEFORE THE HONORABLE STACEY G.C. JERNIGAN,
                           UNITED STATES BANKRUPTCY JUDGE.
   13
         WEBEX APPEARANCES:
   14
         For the Debtor:                  Jeffrey N. Pomerantz
   15                                     PACHULSKI STANG ZIEHL & JONES, LLP
                                          10100 Santa Monica Blvd.,
   16                                       13th Floor
                                          Los Angeles, CA 90067-4003
   17                                     (310) 277-6910

   18    For the Debtor:                  John A. Morris
                                          Gregory V. Demo
   19                                     PACHULSKI STANG ZIEHL & JONES, LLP
                                          780 Third Avenue, 34th Floor
   20                                     New York, NY 10017-2024
                                          (212) 561-7700
   21
         For the Official Committee       Matthew A. Clemente
   22    of Unsecured Creditors:          SIDLEY AUSTIN, LLP
                                          One South Dearborn Street
   23                                     Chicago, IL 60603
                                          (312) 853-7539
   24

   25




                                                                      002959
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of 67
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 35 of 114 PageID 5712
                                                                               2


    1    APPEARANCES, cont'd.:
    2    For James Dondero:               D. Michael Lynn
                                          Bryan C. Assink
    3                                     BONDS ELLIS EPPICH SCHAFER
                                            JONES, LLP
    4                                     420 Throckmorton Street,
                                            Suite 1000
    5                                     Fort Worth, TX 76102
                                          (817) 405-6900
    6
         For the Issuer Group:            James E. Bain
    7                                     JONES WALKER, LLP
                                          811 Main Street, Suite 2900
    8                                     Houston, TX 77002
                                          (713) 437-1820
    9
         For the NexPoint Parties:        James A. Wright, III
   10                                     K&L GATES
                                          State Street Financial Center
   11                                     One Lincoln Street
                                          Boston, MA 02111
   12                                     (617) 261-3193
   13    For Highland CLO Funding,        Rebecca Matsumura
         Ltd.:                            KING & SPALDING, LLP
   14                                     500 West 2nd Street, Suite 1800
                                          Austin, TX 78701
   15                                     (512) 457-2024
   16    Recorded by:                     Michael F. Edmond, Sr.
                                          UNITED STATES BANKRUPTCY COURT
   17                                     1100 Commerce Street, 12th Floor
                                          Dallas, TX 75242
   18                                     (214) 753-2062
   19    Transcribed by:                  Kathy Rehling
                                          311 Paradise Cove
   20                                     Shady Shores, TX 76208
                                          (972) 786-3063
   21

   22

   23

   24
                Proceedings recorded by electronic sound recording;
   25              transcript produced by transcription service.




                                                                      002960
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of 67
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 36 of 114 PageID 5713
                                                                              3

    1               DALLAS, TEXAS - DECEMBER 16, 2020 - 1:35 P.M.

    2               THE COURT:     All right.    This is Judge Jernigan.       We

    3    have settings in Highland.        We have -- I guess the very first

    4    thing that we had set today was a motion of Dondero, Mr.

    5    Dondero wanting some sort of revised procedures for "future

    6    estate transactions occurring outside the ordinary course of

    7    business."    Then, related to that, we received the other day

    8    -- I'm not showing it on the calendar, I'm not sure if that

    9    means it's moot now or not, but we had a motion for protective

   10    order and a motion to quash with regard to certain depositions

   11    that Mr. Dondero wanted in connection with his motion.             The

   12    Debtor filed that motion to quash.         It was to quash a

   13    deposition of Mr. Dubel, Mr. Nelms, Mr. Sevilla, and Mr.

   14    Caruso.    And then we have the CLO Motion, what I'm calling the

   15    CLO Motion, of --

   16         (Interruption.)

   17               THE COURT:     Okay.   Let's --

   18               MR. POMERANTZ:     Your Honor, this is Jeff Pomerantz.

   19    The first two motions have been resolved.          And after Your

   20    Honor takes appearances, I'm happy to inform the Court of the

   21    proposed resolution, and there's an agreed order that we would

   22    upload after the hearing.

   23               THE COURT:     Okay.   Well, that is certainly music to

   24    my ears.    All right.    So I was just trying to lay out the

   25    program for what I thought was set, potentially three motions,




                                                                      002961
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of 67
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 37 of 114 PageID 5714
                                                                              4

    1    one of which was a deposition dispute.

    2         All right.    So let's go ahead and get appearances.           Mr.

    3    Pomerantz, you're obviously appearing for the Debtor team.

    4               MR. POMERANTZ:     Yes.    Good morning, Your Honor.       Or

    5    good afternoon, Your Honor.        Jeff Pomerantz; Pachulski Stang

    6    Ziehl & Jones.     Also on the video with me today are John

    7    Morris and Greg Demo.      They will be handling the CLO Motion,

    8    and I will be reporting to the Court on the resolution of Mr.

    9    Dondero's motion and our corollary discovery motions.

   10               THE COURT:     Okay.   All right.    Well, why don't I take

   11    an appearance from Mr. Dondero next.         Mr. Lynn, I see you

   12    there.

   13               MR. LYNN:    Yes, Your Honor.      I am here with Bryan

   14    Assink, who will replace me after the preliminaries when our

   15    business is done.      Other than concurring with Mr. Pomerantz, I

   16    wanted to advise Your Honor that in the last 30 minutes we

   17    filed an additional motion where we're seeking a clarification

   18    with respect to the temporary restraining order that the Court

   19    entered last week.

   20               THE COURT:     All right.    Well, I did see an email from

   21    my courtroom deputy right before walking in about that motion,

   22    and so that's why I was a little surprised and said "Music to

   23    my ears" that there was an agreed order on the Dondero

   24    motions.    But I'll get the details --

   25               MR. LYNN:    Well, we're --




                                                                      002962
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of 67
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 38 of 114 PageID 5715
                                                                                5

    1               THE COURT:     I'll get the details about that in a

    2    minute.    Let me go ahead and get the other appearances.

    3         For the Movants on what I've called the CLO Motion, who do

    4    we have appearing?

    5               MR. WRIGHT:     Good afternoon, Your Honor.        It's James

    6    Wright of K&L Gates for the -- I guess I'll call them the

    7    Movant for this motion.

    8               THE COURT:     Yes.   Sometimes you're referred to as the

    9    Advisors and the Funds and -- but Movants on Docket Entry

   10    1528.

   11         All right.     For the Committee, I know you have weighed in

   12    on a couple of these motions.        Who do we have?

   13               MR. CLEMENTE:     Good afternoon, Your Honor.        Matt

   14    Clemente with Sidley Austin on behalf of the Committee.

   15               THE COURT:     All right.    Well, we have a lot of folks

   16    on the phone.     I think I've covered everybody who filed a

   17    pleading for today.      Is there anyone else who would like to

   18    appear?    I'd really like to restrict it only to those who have

   19    filed pleadings today.

   20               MS. MATSUMURA:     This is Rebecca Matsumura from King &

   21    Spalding representing Highland CLO Funding, Ltd.            I don't

   22    expect I'll be weighing in today, but there are a couple

   23    issues that I may say a sentence on, so I want to go ahead and

   24    make my appearance now.

   25               THE COURT:     All right.    Thank you.    Anyone else?




                                                                      002963
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of 67
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 39 of 114 PageID 5716
                                                                              6

    1               MR. BAIN:    Yes, Your Honor.      Joseph Bain; Jones

    2    Walker; on behalf of the CLO Issuers.

    3               THE COURT:     All right.

    4               MR. BAIN:    And Your Honor, if we may make certain

    5    comments at the requisite time, we'd appreciate it.

    6               THE COURT:     All right.    Thank you.    Anyone else?

    7         All right.     Well, Mr. Pomerantz, let's hear about the

    8    agreements you have on the Dondero-related motions.

    9               MR. POMERANTZ:     Happy to, Your Honor.       And yes, Mr.

   10    Lynn is correct, we saw also an emergency motion that came

   11    through that I'll have a couple of comments at the end of my

   12    presentation.

   13         So, as I mentioned before, Your Honor, I'm pleased to

   14    report that with respect to the two motions that Your Honor

   15    scheduled for today's hearing, we have an agreement with Mr.

   16    Dondero.    One was the motion of Mr. Dondero requiring

   17    transactions out of the ordinary course to be brought before

   18    this Court.    The second was the Debtor's motion to quash a

   19    series of subpoenas that had been issued in the last two days,

   20    requiring board members and others to testify.

   21         As part of the agreement, we have agreed with Mr. Dondero

   22    that his motion, which is presently set for today, shall be

   23    continued to January 4th, which is the same date set as the

   24    continued hearing on the preliminary injunction relating to

   25    the TRO that Your Honor had entered last week.




                                                                      002964
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of 67
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 40 of 114 PageID 5717
                                                                              7

    1         As part of that agreement, the Debtor has agreed that it

    2    will provide Mr. Dondero with three business days' notice

    3    before selling any non-security assets from any managed funds

    4    accounts through and including January 13th, which is the date

    5    set for confirmation.

    6         While, as the Court is aware, the Debtor doesn't believe

    7    that any notice, opportunity for hearing, or an order from the

    8    Court is required in connection with such transactions, as the

    9    Debtor does not have any current plans to sell non-security

   10    assets from managed funds before confirmation, it was willing

   11    to agree to the notice requirement as essentially a way of

   12    resolving the motion before Your Honor today and continuing

   13    until the 4th.

   14         As part of the agreement as well, Your Honor, the parties

   15    have agreed that there will be no further discovery in

   16    connection with the motion that is set.          That'll be no

   17    additional discovery by Mr. Dondero, so he is withdrawing the

   18    subpoenas as it relates to this motion, and there will be no

   19    further discovery as -- by the Debtor.          As Your Honor, I

   20    think, is aware, there were depositions conducted of both Mr.

   21    Seery and Mr. Dondero on Monday in connection with this

   22    motion, but the discovery will not happen over the next couple

   23    of weeks.

   24         Mr. Dondero wanted to make sure, and the Debtor didn't

   25    have any opposition, that that agreement with respect to no




                                                                      002965
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of 67
 Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 41 of 114 PageID 5718
                                                                              8

    1    discovery only relates to the pending motion before the Court.

    2    And in connection with any other matters relating to this

    3    bankruptcy case, Mr. Dondero would reserve the right to pursue

    4    discovery, and of course the Debtors would reserve the right

    5    to challenge discovery if we believed it was inappropriate or

    6    unduly burdensome.

    7         With respect to the motion that was just filed, Your

    8    Honor, we had a chance to briefly review it.           We haven't had a

    9    chance to discuss it with the board.         In any event, we don't

   10    think there's an emergency.        Mr. Dondero wants the opportunity

   11    to approach and communicate with the board.           I've told Mr.

   12    Lynn that communications regarding the plan are to go through

   13    Mr. Seery.    Mr. Seery is the Debtor's chief executive officer.

   14    He's the chief restructuring officer.          And at this point, the

   15    board doesn't see a reason or have a desire to meet with Mr.

   16    Dondero to talk about his plan, but, again, would be happy to

   17    receive any written communications that Mr. Dondero has.

   18         Mr. Dondero has sought to modify the TRO to allow him to

   19    speak to the board.      Again, if the board agreed to speak with

   20    Mr. Dondero, that wouldn't violate the TRO, provided that

   21    counsel would be present.       But at this point, the board has

   22    decided that it would be inappropriate and not a good use of

   23    anyone's time to have that communication and that Mr. Dondero

   24    should continue to communicate through Mr. Seery, the Debtor's

   25    chief executive officer.




                                                                      002966
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 42 of 114 PageID 5719
                                                                             9

   1         If Your Honor, after reading the motion and hearing my

   2    comments, and I'm sure Judge Lynn's comments that he will make

   3    to Your Honor, Your Honor wants to set it for hearing, we

   4    would submit, Your Honor, there's no emergency and that a

   5    hearing could be set next week, but we would think Your Honor

   6    might be able to dispose of the motion just on the papers and

   7    the limited argument that would go on today.

   8               THE COURT:     All right.

   9               MR. POMERANTZ:     Thank you, Your Honor.

  10               THE COURT:     All right.    Mr. Lynn, first, could you

  11    confirm the terms of the agreed order that Mr. Pomerantz just

  12    announced are consistent with what you and your client

  13    believed was negotiated?

  14               THE CLERK:     He's on mute.

  15               THE COURT:     You're on mute, sir.

  16               MR. LYNN:    Mr. Pomerantz has correctly stated the

  17    agreement of the parties.       I am pleased to advise Your Honor

  18    that I expect that we will withdraw the motion that is

  19    presently pending to be heard on January 4th, since all we

  20    were asking for was notice until confirmation date.            If those

  21    sales are going to take place before then, we don't have a

  22    problem any longer with the pre-confirmation activity of Mr.

  23    Seery.

  24         With regard to the motion that we filed requesting that

  25    the temporary restraining order be modified, we would point




                                                                     002967
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 43 of 114 PageID 5720
                                                                             10

   1    out, respectfully, that the independent board is the board of

   2    directors of Strand Advisors.        Strand Advisors belongs to Mr.

   3    Dondero.    It is not unreasonable for the sole stockholder of

   4    Strand Advisors to ask the board questions or present thoughts

   5    to the board or ask its advice.        Mr. Seery, on the other hand,

   6    while being a member of the board of Strand, is the chief

   7    executive officer and the chief restructuring officer of

   8    Highland, which is not the same as Strand.

   9         Furthermore, Your Honor, Mr. Dondero has been attempting

  10    for several months to negotiate an arrangement by which the

  11    Debtor can continue as a going concern.          It is his desire to

  12    discuss further with the board as a whole what he can do in

  13    that regard.     I think the Court, by directing him originally

  14    to participate in the mediation that took place in September,

  15    expected him to do so.       He has attempted to do so.       And while

  16    he has not gotten a response from the Creditors' Committee

  17    that is definitive, he has at least caught the interest of Mr.

  18    Seery, though that interest may have died for a variety of

  19    reasons in recent weeks.

  20         And by the way, next week is fine with us.           We're not in a

  21    hurry beyond that if the Court feels further discussion would

  22    be useful.

  23               MR. POMERANTZ:     Your Honor, just a couple of points

  24    in response.

  25         Mr. Dondero has the right to request an audience with the




                                                                     002968
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 44 of 114 PageID 5721
                                                                             11

   1    board.    He has requested the audience with the board.           The

   2    board has considered it and decided not to communicate in that

   3    fashion with Mr. Dondero at this time.          There is nothing that

   4    Your Honor can do in the TRO that would change that, other

   5    than ordering the board to speak with Mr. Dondero, which I

   6    highly doubt Your Honor would do.

   7           Having said that, this board in general and Mr. Seery in

   8    particular have been very supportive of an overall resolution

   9    to this case, not only with the creditors, but with Mr.

  10    Dondero.    Mr. Seery has spent tens if not hundreds of hours

  11    over the last several months working with Mr. Dondero to try

  12    to get him in a position to present something that would have

  13    traction with the Unsecured Creditors.          Unfortunately, that

  14    hasn't occurred.     We understand there have been communications

  15    between Mr. Lynn and Mr. Clemente.         And if there is any hope

  16    of a plan and any traction with the creditors, this Debtor in

  17    general and Mr. Seery in particular stands ready, willing, and

  18    able to do anything within the Debtor's power to help that

  19    out.

  20           So, it's not really the Debtor standing in the way.           It's

  21    an economic agreement ultimately that needs to be reached with

  22    Mr. Clemente and his constituents and Mr. Lynn.            And if that

  23    can be reached, we will be the first to jump on that bandwagon

  24    and do everything humanly possible to have that occur.

  25           Thank you, Your Honor.




                                                                     002969
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 45 of 114 PageID 5722
                                                                             12

   1                THE COURT:    All right.    Well, again, I've not read

   2    the motion.    I've just seen an email that I have this motion.

   3    I'm a little bit confused.       I don't want to spend too long on

   4    this because we have another motion to get to.           But I'm a

   5    little bit confused on how Dondero wants the TRO to be

   6    modified.    If he has the right already to request an audience

   7    of the board, what is it that is problematic about the TRO

   8    that he wants modified?

   9                THE CLERK:    He's on mute.

  10                THE COURT:    You're on mute.

  11                MR. LYNN:    Sorry, Your Honor.     As I told you before,

  12    you must forgive me, my command of technology is not great.

  13         In response, I would say that I question whether it is

  14    appropriate, in advance of a meeting with the board of his

  15    company, that what he wants to talk about should be screened.

  16    And that is what has occurred in our effort to meet by

  17    telephone with the board.

  18         Any such meeting would, of course, be subject to the

  19    restraints that are included in the temporary restraining

  20    order, in that both Mr. Pomerantz or his designee and I would

  21    participate in any such discussion.         I respectfully submit

  22    Strand is his.     Nobody may like that, but it is his, and he

  23    ought to be able to talk to his own board.

  24                THE COURT:    Is this about having a conversation

  25    without the Committee's involvement?         I just don't -- hmm.         I




                                                                     002970
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 46 of 114 PageID 5723
                                                                             13

   1    just need to see the motion.

   2         Mr. Clemente, anything you want to add at this juncture?

   3    Have you even reviewed the motion yet?

   4               MR. CLEMENTE:     Your Honor, I apologize.       I haven't

   5    actually even seen the motion.        And so I have no comment on

   6    it, Your Honor.     I apologize for not having been able to look

   7    at it.

   8               THE COURT:     Okay.   Well, what about the agreed order

   9    that's been announced?       Any comment on that?

  10               MR. CLEMENTE:     Your Honor, we support the resolution

  11    that Mr. Pomerantz announced on the record.

  12               THE COURT:     Okay.   All right.    Well, I assume there's

  13    nothing further, then, on the Dondero motions that were

  14    scheduled today?

  15         All right.     So I will happily accept the agreed order that

  16    has been announced.      For now, we will continue the Dondero

  17    motion that was Docket Entry No. 1439 to January 4th, when the

  18    preliminary injunction hearing is set.          And we -- I understand

  19    there are going to be no more discovery requests in connection

  20    with these matters that were set today.

  21         And I will review the motion that Mr. Dondero has filed

  22    shortly before today's hearing in chambers later, and I will

  23    have my courtroom deputy communicate to the lawyers whether I

  24    see fit to set it for an emergency hearing next week or rule

  25    on the pleadings or set it for January 4th.           Those are, I




                                                                     002971
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 47 of 114 PageID 5724
                                                                             14

   1    guess, the three possibilities I can think of that I might

   2    decide upon.

   3           So, again, I'm not making any ruling at all on a motion I

   4    haven't read yet.       So I'll -- the courtroom deputy will let

   5    you all know, if not later today, tomorrow.           Probably

   6    tomorrow, because I have a confirmation hearing set later

   7    today in another case.

   8           All right.   So, thank you all for working these issues

   9    out.    And Mr. Pomerantz, Mr. Dondero -- or, excuse me, Mr.

  10    Lynn, anything further on the Dondero disputes?

  11                MR. POMERANTZ:    Nothing from the Debtor, Your Honor.

  12                MR. LYNN:    Your Honor, nothing from Mr. Dondero.         May

  13    I be excused?

  14                THE COURT:    Is anyone anticipating needing Mr.

  15    Dondero's counsel for the other matter?          All right.      If not,

  16    then I certainly have no problem with you dropping off the

  17    line, Mr. Lynn.     Thank you.

  18                MR. LYNN:    Thank you, Your Honor.

  19                THE COURT:    Okay.   All right.    So let's turn next to

  20    the CLO Motion.     I take it there are no agreements on this

  21    one?

  22                MR. POMERANTZ:    There are not, Your Honor.

  23                MR. WRIGHT:    There are not, Your Honor.       I can

  24    confirm that.

  25                THE COURT:    All right.    Mr. Wright, do you have




                                                                     002972
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 48 of 114 PageID 5725
                                                                             15

   1    anything you want to say as far as an opening statement before

   2    we go to the evidence?

   3               MR. WRIGHT:     I don't, Your Honor.      My intention, if

   4    it's okay with you, you asked me to bring a witness, so I do

   5    have Mr. Norris from my client, and I was going to just remind

   6    the Court who I am and state the name of all of my Movants,

   7    and then I was going to move directly to put him on the stand

   8    and go through a brief direct.

   9               THE COURT:     All right.     I think I heard Mr. Morris is

  10    going to handle this phase of the hearing.

  11               MR. DEMO:    And Your Honor, this is Greg Demo from

  12    Pachulski on behalf of the Debtor.

  13               THE COURT:     Oh, okay.

  14               MR. DEMO:    We would like to make a brief opening

  15    statement before we have witnesses, if that's all right with

  16    Your Honor.

  17               THE COURT:     All right.     I'm fine with that.     So, --

  18               MR. DEMO:    All right.

  19               THE COURT:     -- go ahead.

  20               MR. DEMO:    All right.     Well, thank you, Your Honor.

  21    Again, Greg Demo; Pachulski Stang; on behalf of the Debtor.

  22         We are here today on what really amounts to the third of

  23    three motions that deal with Mr. Dondero's attempts, either

  24    directly or through a proxy, to transfer control away from the

  25    Debtor and back to Mr. Dondero.




                                                                     002973
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 49 of 114 PageID 5726
                                                                             16

   1         The current motion is filed by NexPoint Capital and

   2    Highland Capital Management Fund Advisors and three of their

   3    managed funds:     Highland Income Fund, NexPoint Capital, and

   4    NexPoint Strategic Opportunities Funds.

   5         Mr. Dondero owns and controls NexPoint Capital and

   6    Highland Capital Management Fund Advisors.           While both

   7    NexPoint Capital and Highland Capital Management Fund Advisors

   8    are governed by boards, the boards have no investment

   9    authority with respect to the funds they manage, nor was the

  10    boards' approval necessary to file the motion, or obtained.

  11         Mr. Dondero is the sole portfolio manager for NexPoint

  12    Strategic Opportunities Fund and Highland Income Fund.             Mr.

  13    Dondero is one of three portfolio managers for NexPoint

  14    Capital.    Mr. Dondero's decisions are not subject to

  15    oversight.

  16         The Movants disclosed these facts in their recent SEC

  17    filings, and there can be no dispute that Mr. Dondero is the

  18    controlling figure behind the Movants in the relief being

  19    sought in the motion which seeks to impede the Debtor's

  20    efforts to exercise its rights as a CLO manager.

  21         The fact that this motion was even filed is quite

  22    surprising, since on December 7th the Debtor filed a complaint

  23    and TRO based upon Mr. Dondero's unlawful efforts to frustrate

  24    the Debtor's efforts to sell assets from the very CLOs that

  25    are the subject of this motion.




                                                                     002974
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 50 of 114 PageID 5727
                                                                             17

   1         The Court granted the TRO on December 10th.           Mr. Dondero

   2    also filed a motion seeking similar relief in November, which

   3    has now been adjourned to January 4th.

   4         The Movants are essentially now seeking an order from this

   5    Court enjoining the Debtor from exercising its rights as a CLO

   6    manager and requiring the Debtor to seek the Movants' and Mr.

   7    Dondero's permission to fulfill its obligations as a manager

   8    for the CLOs.

   9         The Movants, however, do not come right out and say this,

  10    and instead couch the motion as seeking to simply pause the

  11    CLOs' asset sales while the Movants and the Debtor engage in

  12    discussions regarding the future of the CLOs' management.

  13         In the motion, the Movants also argue the Debtor has made

  14    decisions detrimental to the interests of the preference

  15    shareholders because the Debtor is trying to monetize its

  16    assets in a manner inconsistent with the preference shares'

  17    objectives.

  18         The Movants simply mischaracterize the facts, the parties'

  19    respective rights under contracts, and the law.

  20         First, to the extent the Movants hold interests, they hold

  21    only preference shares in the CLOs and are minority investors

  22    in the preference shares of 12 of the 15 CLOs at issue.             In

  23    one third of the CLOs, the Movants' interests sit behind

  24    senior debt which must be paid first.

  25         Notably, Your Honor, no other investors in the CLOs are




                                                                     002975
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 51 of 114 PageID 5728
                                                                             18

   1    here or have expressed support for the Movants' position.

   2         Second, the Movants simply have no right under the

   3    contracts governing the CLOs to the relief they are

   4    requesting.    The CLOs are governed by a series of agreements

   5    which were agreed to long ago and dictate the rights of all

   6    investors of the CLOs.       The enforceability of those agreements

   7    is relied on by all investors, not just the Movants.

   8         Under these agreements, investment discretion is given to

   9    the CLOs' manager -- in this case, the Debtor -- and no

  10    investor has the right to direct the CLO manager.            The manager

  11    was chosen to manage the CLOs' assets.          No individual investor

  12    was chosen to manage the CLOs' assets.

  13         Simply said, there will be no evidence that the Movants

  14    have the right to do what they're trying to do, and there will

  15    be no evidence that the Movants' preferences with respect to

  16    the CLOs' assets is in line with that of the other investors

  17    in the CLOs.

  18         Under the relevant agreements, if an investor is not happy

  19    with a manager's performance, the investor's rights are

  20    generally limited to replacing the manager.           The investors

  21    here -- excuse me, the Movants here -- have not done that and

  22    cannot do that.     Under the agreements, replacement requires at

  23    least the majority of the preference shares that are not

  24    affiliates of the managers.        In 12 of the 15 CLOs, the Movants

  25    hold a substantial minority interest position.           They are not




                                                                     002976
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 52 of 114 PageID 5729
                                                                             19

   1    the majority.     In the three CLOs in which they are the

   2    majority, the Movants still cannot replace the Debtor as the

   3    investment manager because they are the Debtor's affiliates.

   4         It is indisputable that, prior to January 9th, when Mr.

   5    Dondero was removed from control of the Debtor, that the

   6    Debtor, NexPoint Advisors, Highland Capital Management Fund

   7    Advisors, and the three funds were the Debtor's affiliates

   8    because of Mr. Dondero's common control.

   9         After January 9th, where the Court removed Mr. Dondero

  10    from control of the Debtor, the Debtor is arguably, under the

  11    documents, not an affiliate.        However, Your Honor, the Movants

  12    have disclosed in their recent proxy statements filed in 2020

  13    that they still consider themselves the Debtor's affiliate,

  14    and they should be bound by that statement.           The Movants, by

  15    virtue of Mr. Dondero's being removed from control of the

  16    Debtor, should not be able to use that removal to reassert

  17    control over the CLOs that were taken away from Mr. Dondero

  18    when he was removed in January 2020.

  19         The Debtor believes that additional briefing may be needed

  20    on this issue, and that a ruling specifically on this issue

  21    and the parties' relative rights under the CLO management

  22    agreements may be needed.       The Debtor reserves its right to

  23    brief this issue and to bring it before this Court, either as

  24    a declaratory judgment or any other procedurally-appropriate

  25    motion.




                                                                     002977
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 53 of 114 PageID 5730
                                                                             20

   1         Because the Debtor -- excuse me.         The Movants have no

   2    right to the relief requested.        They argue that the relief is

   3    justified because of the mismatch between the investors'

   4    timelines and the Movants'.        This is not true.     The Movants

   5    cite to three transactions to justify their statement in the

   6    motion:    SSP, OmniMax, and certain recent transactions.

   7         The recent transactions were the attempted sales of two

   8    public equities immediately before Thanksgiving that Mr.

   9    Dondero interfered with.       You'll hear testimony from Mr. Seery

  10    about each of these transactions and how each was in the best

  11    interest of the CLOs.

  12         First, SSP.     SSP is a steel business that was suffering

  13    for a number of reasons.       The Debtor's investment team

  14    believed SSP should be sold since 2019.          The Debtor received

  15    multiple offers for SSP, the Debtor evaluated these offers,

  16    and the Debtor choose the one that was the best.            The SSP sale

  17    closed in early November.

  18         Notably, Your Honor, none of the CLOs held an equity

  19    interest in SSP, its parent, or in Trussway.           Instead, they

  20    held debt, and they got exactly what they bargained for,

  21    repayment of their debt obligations in full.

  22         OmniMax, Your Honor, is the second one.          It is a

  23    fabricator of building materials.         The CLOs and the Movants

  24    held an interest in OmniMax debt which they have been trying

  25    to refinance or equitize since 2019.         That deal was intended




                                                                     002978
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 54 of 114 PageID 5731
                                                                             21

   1    to include the Movants, but instead of working with the

   2    Debtor, Mr. Dondero held out and used the threat of litigation

   3    against OmniMax to secure a higher price for the Movants, to

   4    the detriment of the CLOs.

   5         As Mr. Seery will testify, these two transactions were all

   6    about maximizing value and have nothing to do with investment

   7    timelines.

   8         Finally, Your Honor, the Movants reference the

   9    Thanksgiving transactions.       These transactions were discussed

  10    in the context of Mr. Dondero's TRO.         Mr. Seery directed

  11    Debtor personnel, on the advice of his investment team, to

  12    sell these securities.       Mr. Dondero blocked those trades.          Now

  13    the Movants argue that the reason those trades were blocked

  14    was because of a mismatch between the Movants' and the

  15    Debtor's investment timelines.        That is not the case.       Mr.

  16    Seery will testify as to these trades.          The Debtor is an

  17    investment manager and appreciates that its decisions with

  18    respect to how it manages its assets are -- is a judgment

  19    call.   The evidence, however, will show that the Debtor at all

  20    times exercised that judgment in good faith based on all

  21    available information.

  22         The Movants may disagree with the Debtor's judgment, Your

  23    Honor, but that is irrelevant.        The Movants have no right to

  24    interfere with the Debtor's management of the CLOs.            There is

  25    simply no statutory or contractual basis for this, not under




                                                                     002979
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 55 of 114 PageID 5732
                                                                             22

   1    Section 363 and not under the CLO agreements.

   2         Finally, Your Honor, -- I guess not finally.           There's one

   3    more point I want to make.       But Your Honor, this -- what we're

   4    here on today is notably similar to the Acis bankruptcy that

   5    Your Honor noted last time we were here last week.            In that

   6    bankruptcy, HCLOF tried to direct the collateral manager to

   7    take certain actions that HCLOF thought were in the best

   8    interest of the CLOs.      In this case, the Movants, through Mr.

   9    Dondero, are trying to file an action that functionally seeks

  10    to direct the Debtor to take interests that the Movants

  11    believe are in their best interest.         There is substantial

  12    overlap between the litigation in Acis and the litigation

  13    here.

  14         Finally, Your Honor, the Debtor has been in discussions

  15    with the CLOs' counsel on this issue.          And the Debtor has been

  16    informed that the CLOs' position is that the Debtor's ability

  17    to operate under the management agreements should not be

  18    interfered with, not by the Movants or not by any other party.

  19         Thank you, Your Honor.       With that, I will turn it over to

  20    Mr. Norris.    Or, I'm sorry, Mr. Wright.

  21               THE COURT:     All right.    Mr. Wright, you may call your

  22    witness.

  23               MR. WRIGHT:     All right, Your Honor.       Dustin Norris

  24    should be -- should be dialed in and should be available on

  25    screens.




                                                                     002980
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 56 of 114 PageID 5733
                                   Norris - Direct                           23

   1               THE COURT:     Okay.    I'm going to --

   2               MR. WRIGHT:     I'll pause and have him confirm that.

   3               THE COURT:     I'm going to ask you, Mr. Wright, to

   4    speak up or closer to your device.          I didn't hear the name of

   5    your witness.

   6               MR. WRIGHT:     Sure.   Sorry.    It's Dustin Norris.      I --

   7    last time, you were having trouble hearing me, and so I'm

   8    trying a different device this time.         I actually followed the

   9    instructions that I found very helpful, so I'm trying my phone

  10    in hopes that it will work better.

  11               THE COURT:     All right.

  12               MR. WRIGHT:     But, yeah, it's Dustin Norris.        D-U-S-T-

  13    I-N, N-O-R-R -- N-O-R-R-I-S.

  14               THE COURT:     All right.    Mr. Norris, can you say

  15    "Testing one two" so we pick up your video?

  16               MR. NORRIS:     Testing one two.

  17               THE COURT:     All right.

  18               MR. NORRIS:     Testing one two.

  19               THE COURT:     All right.    Please raise your right hand.

  20                   DUSTIN NORRIS, MOVANTS' WITNESS, SWORN

  21               THE COURT:     All right.    Mr. Wright, you may proceed.

  22               MR. WRIGHT:     Thank you, Your Honor.

  23                               DIRECT EXAMINATION

  24    BY MR. WRIGHT:

  25    Q    Mr. Norris, you're employed by NexPoint Advisors?




                                                                     002981
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 57 of 114 PageID 5734
                                   Norris - Direct                           24

   1    A    I am.    That's correct.

   2    Q    And what is your title and role there?

   3    A    Yeah.    I am the executive vice president of NexPoint

   4    Advisors.    In that role, I oversee business development,

   5    marketing, sales, investor relations.          And as far as the funds

   6    advised by the advisor, I'm the liaison with the independent

   7    board on the business side.

   8    Q    Thank you.     Do you also have a role for Highland Capital

   9    Management Fund Advisors?

  10    A    I do.    I'm also the same executive vice president and

  11    fulfill that same role as it pertains to business development,

  12    sales, investor relations.       And in both, I'm also working on

  13    product development.      So, launching, developing new products

  14    and investment funds.

  15    Q    Do you also have a role for Highland Income Fund, NexPoint

  16    Strategic Opportunities Fund, and NexPoint Capital, Inc.?

  17    A    I do.    I'm also executive vice president for each of those

  18    funds.

  19    Q    Thank you.     Have you ever served on the boards of these

  20    three funds?

  21    A    I have.     I've served as the interested trustee, sole

  22    interested trustee for each of these funds.           I'm no longer the

  23    board member or interested trustee, but still serve as an

  24    officer, executive vice president, for each fund.

  25    Q    At times, I'm going to refer to NexPoint Advisors, LP and




                                                                     002982
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 58 of 114 PageID 5735
                                   Norris - Direct                           25

   1    Highland Capital Management Fund Advisors, LP simply as the

   2    Advisors, to avoid having to keep saying their long names.

   3    And similarly with the three funds that are part of the

   4    motion, I may just call them the Funds.

   5         Can you explain the relationship between the Advisors and

   6    the Funds, briefly?

   7    A    Yeah.    So, each of these are investment companies that are

   8    registered under the Investment Company Act of 1940.             So, with

   9    that comes a unique relationship between an investment advisor

  10    and the funds themselves.       The Funds don't have employees.

  11    They rely on the investment advisor and investment advisor

  12    employees.    And between the Funds and the Advisors is an

  13    investment advisory agreement.        And the Funds themselves are

  14    also overseen by an independent board, and that's by statute

  15    by the 1940 Act.

  16    Q    Okay.    And just to be clear, when you said that these are

  17    -- entities are investment companies, you meant that the three

  18    Funds are investment companies?

  19    A    Correct.    Correct.    The three Funds are investment

  20    companies.    The investment advisors are not investment

  21    companies.

  22    Q    Thank you.     Can you explain the role of the board for the

  23    Funds?

  24    A    Yeah.    So, as prescribed by the Investment Company Act of

  25    1940, there are certain obligations related to an investment




                                                                     002983
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 59 of 114 PageID 5736
                                   Norris - Direct                           26

   1    company, and one of those is they must be overseen by an

   2    independent board.      And the independent board has a

   3    responsibility to oversee the -- certain material agreements,

   4    including the advisory agreement.         And we meet regularly with

   5    the boards.    They overseas certain processes and, again, all

   6    material contracts.      And the board is, by Section 15(c) of the

   7    1940 Act, required by law to annually review the capabilities

   8    of the Advisor and to either approve or reject the advisory

   9    contracts.    So, each year, those contracts are renewed by the

  10    independent board.

  11         There are certain obligations of the Fund and operations

  12    that are delegated responsibility to the investment advisors.

  13    That includes portfolio management and investment decisions.

  14    But all those are overseen by the board.

  15    Q    Okay.    And are the boards involved in the day-to-day

  16    operations of the Funds?

  17    A    They're not.

  18    Q    Okay.    And do you know who the members of the boards of

  19    these three Funds are?

  20    A    I do.

  21    Q    Could you share that with us?

  22    A    Yeah.    So, the -- there is one interested trustee of each

  23    board, and that's John Honis.        And then for the Highland

  24    Income Fund and the NexPoint Strategic Opportunities Fund --

  25    sorry, for NexPoint -- for Highland Income Fund and NexPoint




                                                                     002984
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 60 of 114 PageID 5737
                                   Norris - Direct                           27

   1    Capital, we have the same three disinterested or independent

   2    trustees, and that's Bryan Ward, Dr. Bob Froehlich, and Ethan

   3    Powell.    And for NexPoint Strategic Opportunities Fund, we

   4    have the same four trustees, one interested, three

   5    independent, but there's another fourth independent trustee,

   6    Ed Constantino.

   7    Q    And when you refer to independent trustees, do you mean

   8    independent for purposes of the Investment Company Act of

   9    1940, as amended?

  10    A    That's correct.      They, by statute, they are independent

  11    trustees.    They also have an independent legal counsel.           Stacy

  12    Louizos represents them from Blank Rome.          And also two of

  13    these Funds are listed on the New York Stock Exchange, and the

  14    New York Stock Exchange has various independence requirements

  15    that each independent director has met.

  16    Q    Thank you.     And which are the two Funds that are listed on

  17    NYSE?

  18    A    The Highland Income Fund and the NexPoint Strategic

  19    Opportunities Fund are both NYSE-listed.

  20    Q    And I know you probably haven't memorized everybody who

  21    invests in the Funds, but can you give us a general idea of

  22    who invests in these Funds?

  23    A    Certainly.     I definitely have not memorized them.         There

  24    are thousands of individual investors in each of these Funds.

  25    Part of my role overseeing investor relations and sales, I do




                                                                     002985
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 61 of 114 PageID 5738
                                   Norris - Direct                           28

   1    talk to a lot of those investors.         But the majority of the

   2    investors in each of these Funds are individual investors.

   3         As '40 Act Funds, almost anybody with a brokerage account

   4    can buy them.     They have tickers, particularly the Funds that

   5    are listed.     Closed-end funds.     And so, with that, it is mom-

   6    and-pop investors.      It's retail investors,       including myself.

   7    I've allocated my 401(k) to these funds, the majority of my

   8    401(k) to these funds.       But there are also institutional

   9    investors.    There's hedge funds.       There's ETFs.     There are

  10    large high-net-worth individuals.         But the majority of it is

  11    individual investors that have invested through their

  12    brokerage firms, be it Wells Fargo, Morgan Stanley, or Cetera.

  13    These are -- these are -- these are the individual investors.

  14    Q    Thank you.     Does Mr. Dondero have investments in the

  15    Funds?   Do you know?

  16    A    He does.    He's invested in each of the Funds.

  17    Q    Does he have a majority investment in any of the Funds?

  18    A    He does not have a majority investment in any of the

  19    Funds.

  20    Q    Thank you.     Does Mr. Dondero have a control relationship

  21    with the two Advisors?

  22    A    Yes.    He does.   With the Advisors.

  23    Q    And does he have a control relationship with the Funds?

  24    A    As it pertains to portfolio management, he is a portfolio

  25    manager of each Fund.      But as discussed, as I mentioned, the




                                                                     002986
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 62 of 114 PageID 5739
                                   Norris - Direct                           29

   1    independent board on an annual basis has the ability to

   2    terminate or renew our advisory contracts, and that -- that

   3    dynamic removes the control, overall control, of the Funds in

   4    that regard.

   5    Q    Are you familiar with the motion that the Court I think

   6    has accurately referred to as the CLO Motion that was filed by

   7    the two Advisors and the three Funds?

   8    A    Yes.    I am familiar with it.

   9    Q    And I'm going to ask you a question now that I think is of

  10    interest to the Court, based on the last time I was in front

  11    of Judge Jernigan.      Were any employees of the Debtor involved

  12    in deciding to bring this motion or in preparing the motion?

  13    A    No.    None of the HCMLP employees, to my knowledge, were

  14    involved in preparing or deciding to bring the motion.

  15    Q    Okay.    And you investigated who was involved in preparing

  16    the motion, so your knowledge is pretty good on this point?

  17    A    Correct.    I have.    And none were involved, based on that

  18    investigation.

  19    Q    (garbled) involved in deciding to bring a motion,

  20    preparing it, other than outside counsel and my firm?

  21    A    Yeah.    So, the initial cause for concern was raised by Mr.

  22    Dondero himself to our legal -- internal legal team and

  23    compliance team.     And working together with them, myself, and

  24    outside counsel, and senior management of Highland Capital

  25    Management Fund Advisors, including Joe Sowin, we prepared the




                                                                     002987
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 63 of 114 PageID 5740
                                   Norris - Direct                           30

   1    order.    Or, sorry, not the order, the motion.

   2    Q    All right.     Thank you.    Were the boards of the three Funds

   3    involved at all with bringing the motion?

   4    A    They were not involved in the preparation of the motion

   5    itself.    They were aware and supportive, but they did not

   6    prepare the motion.

   7    Q    You provided a (audio gap), correct?

   8    A    Sorry.    You did cut out there.       I didn't hear the

   9    question.

  10    Q    I'll try again.      You provided a declaration (garbled)

  11    motion, correct?

  12    A    I did, yes.

  13    Q    And there are two exhibits to your declaration.            There's

  14    an Exhibit A and an Exhibit B.

  15    A    Correct.

  16    Q    Exhibit A, does this reflect the current repayment status

  17    of the various CLOs as we -- as you understand it to be as of

  18    December 1st?

  19    A    Yes, it does.

  20    Q    And does Exhibit (garbled) of the three Funds --

  21                THE COURT:    Okay.   Mr. --

  22    BY MR. WRIGHT:

  23    Q    -- and the various CLOs, --

  24                THE COURT:    Mr. Wright?

  25    BY MR. WRIGHT:




                                                                     002988
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 64 of 114 PageID 5741
                                   Norris - Direct                           31

   1    Q    -- as you understand it?

   2               THE COURT:     Mr. Wright, time out.      Two things.

   3    First, I don't know what you can do to improve --

   4               MR. WRIGHT:     Sure.

   5               THE COURT:     -- your connection, but you're

   6    occasionally breaking up a little.

   7         But second, can we be clear for myself, the record,

   8    everyone else, what you're referring to right now?            We have an

   9    Advis... your witness and exhibit list is at Docket 1573.              Is

  10    that what I should be looking at first?

  11               MR. WRIGHT:     Yes, Your Honor.     The declaration of Mr.

  12    Norris.    It's Docket 1522-1.      And it's on our exhibit list.

  13    It may be the only exhibit on our exhibit list, frankly.

  14               THE COURT:     Okay.    So you're talking about his

  15    declaration now, not the witness and exhibit list with the

  16    attachments to it?      Actually, it is attached here.        Exhibit A.

  17    Okay.    I'm there.    I went to Exhibit A in your attachments to

  18    your exhibit list at 1573.

  19         All right.     Let's try again with your question you just

  20    asked.

  21               MR. WRIGHT:     Sure.

  22    BY MR. WRIGHT:

  23    Q    So, Mr. Norris, Exhibit A, this reflects the current

  24    repayment status of the CLOs that are the subject of the

  25    motion as of December 1.       Correct?




                                                                     002989
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 65 of 114 PageID 5742
                                   Norris - Direct                           32

   1    A    Correct.

   2    Q    And then --

   3                MR. WRIGHT:    Your Honor, if you turn to Exhibit B,

   4    which is just a couple pages forward.

   5                MR. MORRIS:    Your Honor, I would ask that this be put

   6    up on the screen, if possible.

   7                THE COURT:    Yes.    Can you do that, please?

   8                MR. WRIGHT:    I'm sorry.    I couldn't hear that, John.

   9                THE COURT:    He asked if you could --

  10                MR. MORRIS:    I would --

  11                THE COURT:    -- share your screen.      Can you share your

  12    screen as to what you're looking at?

  13                MR. WRIGHT:    Can I share my screen?       Last time I was

  14    using a computer and you were having trouble hearing me, so

  15    this time I'm doing it on my phone.         So my phone, no, I don't

  16    have this on my phone to share my screen that way.            It's

  17    Docket 1522-1, and it's the only exhibit that was on our

  18    exhibit list.

  19                MR. MORRIS:    No objection, Your Honor.

  20                MR. WRIGHT:    All it shows is the holdings in Funds in

  21    the CLOs.    That's all it is.

  22                MR. MORRIS:    No objection, Your Honor.

  23                THE COURT:    Okay.

  24                MR. NORRIS:    I'm sorry, John.     I didn't hear.

  25                THE COURT:    Give me a minute, because I was at 1573,




                                                                     002990
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 66 of 114 PageID 5743
                                   Norris - Direct                           33

   1    your witness and exhibit list.

   2         (Pause.)

   3               THE COURT:     Okay.    That's not the correct docket

   4    number.

   5               MR. MORRIS:     Your Honor?

   6               THE COURT:     Yes?

   7               MR. MORRIS:     If I may, it's John -- it's John Morris.

   8    It's Docket No. 1528.      And the declaration can be found at

   9    Page 12 of 26.

  10               MR. WRIGHT:     Thank you.

  11               THE COURT:     1528?

  12               MR. WRIGHT:     That's bizarre, because I have a

  13    printout of it and it says Docket 1522-1.

  14               THE COURT:     Okay.    1528 is the -- the actual motion

  15    we've set for hearing.

  16               MR. MORRIS:     And it's attached to that, yes.        If you

  17    -- if you go to PDF Page 12, it's the first page of the

  18    declaration.

  19               THE COURT:     Okay.    I'm there now.    Okay.    So we're on

  20    that declaration.      And then you were having the witness look

  21    first at Exhibit A to that declaration.          And then where are

  22    you having him look next?         Exhibit B, which is entitled

  23    "Holdings of Preferred Shares in CLOs"?

  24               MR. WRIGHT:     Exhibit B, Your Honor.

  25               THE COURT:     Okay.    Continue.




                                                                     002991
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 67 of 114 PageID 5744
                                   Norris - Direct                           34

   1                 MR. WRIGHT:    (garbled) I think some of the exhibits

   2    that I have had the wrong docket number printed on the top,

   3    and I --

   4    BY MR. WRIGHT:

   5    Q    Exhibit B.     So, Mr. Norris, Exhibit B to your declaration

   6    shows the holdings of the preference shares of the Funds in

   7    the various CLOs that are the subject of the motion, correct?

   8    A    That's correct.       One clarification.     It shows the

   9    percentage ownership of each of those preference share

  10    tranches that each Fund owns.

  11    Q    Thank you.     Mr. Norris, do the three Funds have a date by

  12    which they have to liquidate their investments?

  13    A    Sorry, you did skip out there.         If you could you repeat

  14    the question.     I apologize.

  15    Q    It's frustrating.      Do the three Funds have a date by which

  16    they must liquidate their investments?

  17    A    No.   They do not.

  18    Q    Okay.    Can you briefly explain why the Advisors and the

  19    Funds brought this motion?

  20    A    Yeah.    The Advisors and the Funds were concerned with

  21    certain transactions, as described in the motion.            As

  22    preference share owners, we own the majority or a substantial

  23    portion of the economics of most of these CLOs, and in three

  24    instances the majority of the economic benefit.            And there was

  25    concern with the way that the sales were executed.            And so,




                                                                     002992
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 68 of 114 PageID 5745
                                   Norris - Cross                            35

   1    with that, we're simply asking for a temporary relief in order

   2    to benefit and to maximize the recovery for our preference

   3    shares that we own.

   4    Q    Thank you.

   5               MR. WRIGHT:     All right, Your Honor.       I have no

   6    further questions for Mr. Norris, although I guess I reserve

   7    the right to redirect.

   8               THE COURT:     All right.    Cross-examination?

   9               MR. MORRIS:     Thank you, Your Honor.

  10                               CROSS-EXAMINATION

  11    BY MR. MORRIS:

  12    Q    Good afternoon, Mr. Norris.        Can you hear me?

  13    A    I can.    Thank you, Mr. Morris.

  14    Q    All right.     I'm going to go into a little bit more detail

  15    about some of the topics that you discussed.           To be clear

  16    here, there are five moving parties; is that right?

  17    A    That's correct.      The two Advisors and the three Funds.

  18    Q    And one of the advisory firms is Highland Capital

  19    Management Fund Advisors, LP; is that right?

  20    A    That's correct.

  21    Q    And I'll refer to that as Fund Advisors; is that okay?

  22    A    That's great.

  23    Q    James Dondero and Mark Okada are the beneficial owners of

  24    Fund Advisors, correct?

  25    A    That is my understanding, yes.




                                                                     002993
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 69 of 114 PageID 5746
                                   Norris - Cross                            36

   1    Q    And your understanding is that Mr. Dondero controls Fund

   2    Advisors, correct?

   3    A    That's correct.

   4    Q    And the other advisory firm that brought the motion is

   5    NexPoint Advisors, LP; is that right?

   6    A    That is correct.

   7    Q    And Mr. Dondero is the beneficial owner of NexPoint; is

   8    that right?

   9    A    A family trust where Jim is the sole beneficiary, I

  10    believe, controls or owns NexPoint Advisors.

  11    Q    Okay.    And Mr. Dondero --

  12    A    Or 99.9 percent of NexPoint Advisors.

  13    Q    Thank you for the clarification.         Mr. Dondero controls

  14    NexPoint; is that right?

  15    A    Correct.

  16    Q    All right.     And I'm going to refer to Fund Advisors and

  17    NexPoint as the Advisors going forward; is that fair?

  18    A    That's fair.

  19    Q    Each of the Advisors manages certain funds; is that right?

  20    A    That is correct.

  21    Q    And three of those funds that are managed by the Advisors

  22    are the Movants on this motion, correct?

  23    A    Correct.

  24    Q    All right.     The Advisors caused these three Funds to

  25    invest in CLOs that are managed by the Debtor; is that right?




                                                                     002994
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 70 of 114 PageID 5747
                                   Norris - Cross                            37

   1    A    The portfolio managers working for the Advisors did.

   2    That's correct.

   3    Q    And Mr. Dondero is the portfolio manager of the Highland

   4    Income Fund; is that right?

   5    A    He is one of the portfolio managers for that Fund.

   6    Q    And he's also --

   7    A    I believe there are two.

   8    Q    And he's also a portfolio manager of NexPoint Capital,

   9    Inc., one of the Movants here, right?

  10    A    That is correct.

  11    Q    And he's also the portfolio manager of NexPoint Strategic

  12    Opportunities Fund, another Movant; is that right?

  13    A    Yes.    That is correct.

  14    Q    Okay.    And I think you testified earlier that each of

  15    these Funds has a board.       Is that right?

  16    A    That is correct.

  17    Q    But the boards don't make investment decisions for the

  18    Funds, do they?

  19    A    They do not.     They have delegated that authority.

  20    Q    And that authority to make investment decisions is

  21    delegated to the Advisors; is that right?

  22    A    Yes.

  23    Q    Okay.    And none of the boards of the Funds who are Movants

  24    here adopted any resolution authorizing the Funds to file this

  25    motion; is that right?




                                                                     002995
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 71 of 114 PageID 5748
                                   Norris - Cross                            38

   1    A    To my knowledge, that is correct.

   2    Q    And in fact, the boards were not required to approve the

   3    filing of this motion, correct?

   4    A    I'm not -- I believe that's a legal question, but to my

   5    knowledge, there was not a requirement of the board to -- or,

   6    to adopt a resolution for that.

   7    Q    Okay.    Let's talk a little bit about your background.           I

   8    think you testified that you're the executive vice president

   9    at NexPoint Advisors, one of the Movants.          Is that right?

  10    A    That's right.

  11    Q    Who's the president of NexPoint Advisors, LP?

  12    A    Mr. Dondero.

  13    Q    And you report directly to him; is that right?

  14    A    I do.

  15    Q    You're also the executive vice president of Fund Advisors,

  16    another Movant; is that right?

  17    A    Correct.

  18    Q    And Mr. Dondero is the president of Fund Advisors; is that

  19    right?

  20    A    He is not.     There is no president of Fund Advisors.          But

  21    he -- yeah.

  22    Q    You're the president of another entity called NexPoint

  23    Securities; is that right?

  24    A    That's correct.

  25    Q    And you're also the executive vice president of the 11 or




                                                                     002996
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 72 of 114 PageID 5749
                                    Norris - Cross                           39

   1    12 funds that are managed by the Advisors here, right?

   2    A    Yes.    That is correct.

   3    Q    Okay.    You've been working for Highland Capital Management

   4    or other Highland-related entities for a little more than a

   5    decade; is that right?

   6    A    That's correct.       Since June 2010.

   7    Q    Okay.    Now, you don't personally make any investment

   8    decisions for -- for the Funds.        Is that right?

   9    A    That's correct.

  10    Q    And you don't hold yourself out as an investment manager,

  11    do you?

  12    A    I do not.

  13    Q    And you've never worked for a CLO, have you?

  14    A    Never worked for a -- for a C -- employed by a CLO.

  15    Worked on accounting, various other aspects, but never worked

  16    for a CLO.

  17    Q    Okay.    You referred earlier to the declaration that you've

  18    submitted in support of the motion.         Do you remember that?

  19    A    I do.

  20    Q    I've got an assistant on the line here.

  21                 MR. MORRIS:    Ms. Cantey, can we put up onto the

  22    screen Debtor's Exhibit C, which I believe was Mr. Norris's

  23    declaration?     And if we could go to Page 12 of 26.         Oh, all

  24    right.

  25    BY MR. MORRIS:




                                                                     002997
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 73 of 114 PageID 5750
                                   Norris - Cross                            40

   1    Q    And, again, Mr. Norris, as we did in the deposition

   2    yesterday, I'll remind you of the difficulty of doing a

   3    virtual examination.      And if at any time I ask you a question

   4    about your declaration that prompts you to think you need to

   5    see another portion of the declaration, will you let me know

   6    that?

   7    A    Yes, I will.

   8    Q    Okay.    Because I'm not here to test your memory.          I'm just

   9    here to ask you certain questions.         So please let me know if

  10    you need to see something that's not on the screen itself.

  11         You didn't write any portion of this declaration; is that

  12    right?

  13    A    I did not.

  14    Q    And you didn't provide any substantive comments to the

  15    declaration as drafted because you agreed with -- with the

  16    declaration as written by others; is that fair?

  17    A    Correct.

  18    Q    And all of the key information in your declaration was

  19    supplied by NexPoint's management; isn't that right?

  20    A    Correct.

  21    Q    The individuals who provided the information that's in

  22    your declaration include D.C. Sauter, Jason Post, Mr. Dondero,

  23    and outside counsel at K&L Gates; is that right?

  24    A    Correct.

  25    Q    And Mr. Sauter is in-house counsel at the Advisors; is




                                                                     002998
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 74 of 114 PageID 5751
                                   Norris - Cross                            41

   1    that right?

   2    A    That is right.

   3    Q    And Mr. Post is the chief compliance officer at NexPoint;

   4    is that right?

   5    A    That's correct.

   6    Q    The whole idea for this motion initiated with Mr. Dondero;

   7    isn't that right?

   8    A    The concern, yes, the concern originated, and his concern

   9    was voiced to our legal and compliance team.

  10    Q    Okay.

  11                 MR. MORRIS:   Can we take the declaration down for --

  12    oh, actually, no, I'm sorry, leave it there, and let's talk

  13    about Exhibit B.     Now we can all see it.       If you can scroll

  14    down to Exhibit B, please.       Okay.

  15    BY MR. MORRIS:

  16    Q    This page is attached to your declaration, right?

  17    A    That's correct.

  18    Q    And this page is intended to show the percentage of

  19    preferred shares owned by each of the Movant Funds and the 15

  20    different CLOs, right?

  21    A    That's right.

  22    Q    And the Debtor is the portfolio manager for each of these

  23    CLOs; is that right?

  24    A    Yes.

  25    Q    And it's your understanding that the Debtor's management




                                                                     002999
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 75 of 114 PageID 5752
                                   Norris - Cross                            42

   1    of the CLOs on this page is governed by written agreements

   2    between the Debtor and each of the CLOs, right?

   3    A    Yes.

   4    Q    None of the Movants are parties to the agreements between

   5    the Debtor and each of the CLOs pursuant to which the Debtor

   6    serves as portfolio manager; is that correct?

   7    A    I believe that is correct.        One, I think, important --

   8    even though they're not subject to the agreement, they are the

   9    -- they have the economic ownership of each of these CLOs.

  10    Q    But they're not party to the agreement; is that right?

  11    A    Not that I'm aware of.

  12    Q    Okay.    And in preparing for this motion and preparing for

  13    your testimony, you didn't personally review any of the

  14    agreements between the Debtor and any of the CLOs listed on

  15    this page, right?

  16    A    No.    I relied on legal counsel for that review.

  17    Q    Okay.    And, but even though you didn't review the

  18    agreements, it's your understanding that among the

  19    responsibilities that the Debtor has as the portfolio manager

  20    is buying and selling assets on behalf of the CLOs; is that

  21    right?

  22    A    Yes.    And I believe I specifically stated in my statement,

  23    if you want to turn to it, what I (audio gap) to regarding the

  24    CLOs' duties under the agreements.

  25    Q    Okay.    It's your understanding, in fact, that nobody other




                                                                     003000
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 76 of 114 PageID 5753
                                   Norris - Cross                            43

   1    than the Debtor has the right or the authority to buy and sell

   2    assets on behalf of the CLOs listed on Exhibit B, correct?

   3    A    That's my understanding.

   4    Q    Okay.    And it's also your understanding, your specific

   5    understanding, that holders of preferred shares do not make

   6    investment decisions on behalf of the CLO; is that right?

   7    A    Correct.

   8    Q    And that's something that the Advisors knew when they

   9    decided to invest in the CLOs on behalf of the Movant Funds;

  10    is that fair?

  11    A    That's right.     And at that time, the knowledge in the

  12    purchase was with Highland Capital Management, LP and the

  13    portfolio management team at that time.

  14    Q    And it's still with Highland Capital Management, LP; isn't

  15    that right?

  16    A    That's correct.      I'm not sure that the portfolio

  17    management team looks the same, but it was HCMLP.

  18    Q    Okay.    Let's just look at this document for a second.           The

  19    first column has the list of the CLOs in which the Movant

  20    Funds have invested; is that right?

  21    A    Correct.

  22    Q    And the second column, HIF, that stands for Highland

  23    Income Fund; is that right?

  24    A    Yes, sir.

  25    Q    And Highland Income Fund is one of the Funds who are the




                                                                     003001
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 77 of 114 PageID 5754
                                   Norris - Cross                            44

   1    Movants here, right?

   2    A    That is correct.

   3    Q    And the percentages below that show the percentage of the

   4    preference shares of each of the CLOs that that particular

   5    fund holds; is that right?

   6    A    That's right.

   7    Q    And then the third column relates to NexPoint Strategic

   8    Opportunities Fund, one of the Movants here; is that right?

   9    A    That's correct.

  10    Q    And the next column, the fourth column, relates to

  11    NexPoint Capital, Inc.'s holding of preference shares in the

  12    15 CLOs, right?

  13    A    That's right.

  14    Q    So, NexPoint Capital doesn't hold any preference shares in

  15    any of the CLOs except for a less-than-one-percent interest in

  16    Grayson; am I reading that correctly?

  17    A    Yes, that's correct.

  18    Q    Okay.    And then the last column is intended to show the

  19    aggregate portion or percentage of preference shares that the

  20    three moving Funds have in each of the 15 CLOs; is that right?

  21    A    Yes, that's right.

  22    Q    Okay.    Am I reading this correctly that, for 12 of the 15

  23    Funds, the moving Funds own less than a majority of the

  24    outstanding preferred shares?

  25    A    Yes, that's correct.




                                                                     003002
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 78 of 114 PageID 5755
                                   Norris - Cross                            45

   1    Q    And is it also -- am I also reading this correctly to

   2    conclude that the moving Funds owned less than 70 percent of

   3    every one of these CLOs; is that right?

   4    A    That's correct.

   5    Q    You don't know who owns the preferred shares in the CLOs

   6    that are not owned by the Movant Funds, do you?

   7    A    I don't know any -- any specific owners.

   8    Q    And some of these CLOs still have notes that are

   9    outstanding; is that right?

  10    A    Yes.    Very small amounts as a percentage of the overall

  11    CLO original capital structure, but yes, some still have small

  12    --

  13    Q    So, --

  14    A    -- notes.    Small amounts of notes.

  15    Q    Okay.    I'm sorry to interrupt.       If we looked at Exhibit A,

  16    if we took the time to look at Exhibit A, Exhibit A would

  17    show, for each of the 15 CLOs, which of those CLOs still had

  18    notes outstanding and the amount of out -- the dollar value of

  19    those notes.     Is that right?

  20    A    That's correct.

  21    Q    Okay.    And your understanding is that -- your

  22    understanding -- withdrawn.        The payment -- the distributions

  23    from the CLOs are made pursuant to a waterfall; is that right?

  24    A    Yes, that's correct.

  25    Q    And your understanding of the waterfall process is that




                                                                     003003
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 79 of 114 PageID 5756
                                   Norris - Cross                            46

   1    the notes that are still outstanding at any CLO must be paid

   2    -- must be paid in full before the preferred shares receive

   3    any recovery; is that right?

   4    A    So, I would say that my understanding is slightly

   5    different.    It's going to be dependent on each indenture.

   6    But, in general, interest payments are made to the debt

   7    holders, and anything extra is then allocated to the equity.

   8    But ultimate recovery, to your point, would be once those --

   9    once the debt is paid off.       And that's the critical thing

  10    here, where the preference shares here now with most of these

  11    CLOs almost all the way wound down, with the exception of a

  12    small piece of debt.      The equity owns the lion's share of the

  13    economic interest of every one of these CLOs.           And I think

  14    that's important.

  15    Q    Okay.    Some of the CLOs still have outstanding notes.           Is

  16    that right?

  17    A    Yes.    As we discussed on -- Exhibit A will have the notes

  18    that are -- that are remaining on those.

  19    Q    And you don't know who holds the notes in the other CLOs,

  20    right?

  21    A    I don't.

  22    Q    The only holders of preferred shares that are pursuing

  23    this motion are the three Funds managed by the Advisors,

  24    right?

  25    A    In this motion, yes.




                                                                     003004
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 80 of 114 PageID 5757
                                   Norris - Cross                            47

   1    Q    You're not aware of any holder of preferred shares

   2    pursuing this motion other than the three Funds managed by the

   3    Advisors, correct?

   4    A    No, I'm not aware of any others.

   5    Q    You didn't personally inform any holder of preferred

   6    shares, other than the Funds that are the Movants, that this

   7    motion would be filed, did you?

   8    A    No, I did not.

   9    Q    You're not aware of any steps taken by either of the

  10    Advisors to provide notice to holders of preferred shares that

  11    this motion was going to be filed, are you?

  12    A    I'm not, no.

  13    Q    And you're not aware of any attempt that was made to

  14    obtain the consent of all of the holders of the preferred

  15    shares to seek the relief sought in this motion, correct?

  16    A    That's correct.

  17    Q    You don't have any personal knowledge, personal knowledge,

  18    as to whether any holder of preferred shares other than the

  19    Funds managed by the Advisors wants the relief sought in the

  20    motion, correct?

  21    A    Correct.

  22    Q    You don't have any personal knowledge as to whether any of

  23    the CLOs that are subject to the contracts that you described

  24    want the relief that's being requested in this motion, right?

  25    A    That's correct.      I have not spoken or been involved at all




                                                                     003005
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 81 of 114 PageID 5758
                                   Norris - Cross                            48

   1    directly with the CLOs.       I'm representing the Funds.

   2    Q    Okay.    Now, two of the Funds, two of the three Movant

   3    Funds, I believe you testified are publicly traded; is that

   4    right?

   5    A    That's correct.

   6    Q    And that's the Highland Income Fund and the NexPoint

   7    Strategic Opportunities Fund; is that right?

   8    A    That's right.     That's right.

   9    Q    And because they are publicly-traded, the shareholders in

  10    those two funds can sell their shares any time the market is

  11    open; is that right?

  12    A    If they're willing to take the price that the market is

  13    willing to give, yes.

  14    Q    Yes.

  15    A    Between market hours.

  16    Q    And if they -- if they don't like the way the assets that

  17    are -- that the Funds have been invested, one of the things

  18    they could do is simply sell their shares, right?

  19    A    Yes.

  20    Q    And the third fund, the shareholders in the third fund

  21    have the right to sell out not on a public market but on a

  22    quarterly basis; is that right?

  23    A    Correct.

  24    Q    That third Movant Fund is NexPoint Capital; do I have that

  25    right?




                                                                     003006
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 82 of 114 PageID 5759
                                   Norris - Cross                            49

   1    A    Correct.

   2    Q    So they also have the ability to exit if they don't like

   3    management on a quarterly basis; is that right?

   4    A    Correct.

   5    Q    All right.     Can we turn to Paragraph -- Paragraphs 8 and 9

   6    of your declaration?      Okay.    Paragraph 8 describes a

   7    transaction that's been referred to as OmniMax; is that right?

   8    A    Yes.

   9    Q    And Paragraph 9 refers to a transaction involving SSP

  10    Holdings, LLC; do I have that right?

  11    A    That's correct.

  12    Q    Do you know what SSP stands for?

  13    A    See if we say it in there.        SSP Holdings, LLC.

  14    Q    Right.    Do you know what SSP stands for?

  15    A    I don't.    Something Steel Products.        I --

  16    Q    Okay.    You don't need to guess.       These are the only two

  17    transactions that the Movants question; is that right?

  18    A    These transactions, as well as certain transactions around

  19    Thanksgiving time.

  20    Q    Okay.    We'll talk about those.       But those transactions

  21    about -- around Thanksgiving time aren't in your declaration,

  22    are they?

  23    A    Not specifically mentioned by name.

  24    Q    Okay.    Let's talk about the two that are mentioned by

  25    name, Trussway and SSP.       The Movants do not contend that




                                                                     003007
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 83 of 114 PageID 5760
                                   Norris - Cross                            50

   1    either transaction was the product of fraudulent conduct, do

   2    they?

   3    A    No.

   4    Q    The Movants do not contend that the Debtor breached any

   5    agreement by effectuating these transactions, do they?

   6    A    I don't believe so.

   7    Q    In fact, the Movants do not contend that the Debtor

   8    violated any agreement at any time in the management of the

   9    CLOs listed on Exhibit B; is that right?

  10    A    That's right.

  11    Q    The Movants don't even question the Debtor's business

  12    judgment, only the results of the trans -- of these two

  13    transactions.     Is that right?

  14    A    That's right.     And results is the key here and the

  15    approach.

  16    Q    I see.    And the reason the Movants do not question the

  17    Debtor's business judgment is because you don't know what

  18    factor or factors the Debtor considered in executing these

  19    transactions, right?

  20    A    That's right.     I can't look into the mind or know the

  21    business judgment and the inputs that went into this.             We do

  22    know the outcomes.      And to us, that's troubling, right, as the

  23    owners of the lion's share or the majority or even significant

  24    amounts of the economic ownership of the CLOs.           And having

  25    insight into those transactions, as mentioned in my statement,




                                                                     003008
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 84 of 114 PageID 5761
                                    Norris - Cross                           51

   1    really just trying to maximize recoveries for our Funds.

   2                 MR. MORRIS:   Your Honor, I move to strike the portion

   3    of his answer following that which was responsive to the

   4    question.

   5                 THE COURT:    All right.   I grant that motion.

   6                 MR. MORRIS:   Okay.

   7    BY MR. MORRIS:

   8    Q    Sir, you never asked the Debtor what factors it considered

   9    in making these trades, right?

  10    A    I did not.

  11    Q    And you have no reason to believe that anyone on behalf of

  12    the Movants ever asked the Debtor why it executed these

  13    trades, right?

  14    A    I don't have any knowledge.        There could have been

  15    somebody from -- from the Movants.         But I did not.

  16    Q    Okay.    On OmniMax, the Movants disagree with the price at

  17    which the Debtor effectuated the trade, right?

  18    A    Correct.

  19    Q    And I believe there was a meeting of the boards of the

  20    Funds back in August at which Mr. Seery appeared.            Do I have

  21    that right?

  22    A    I believe it was August, but he did appear.

  23    Q    And the purpose of the appearance was so that Mr. Seery

  24    could give an update on the bankruptcy; is that right?

  25    A    That's correct, and on the services provided by Highland




                                                                     003009
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 85 of 114 PageID 5762
                                   Norris - Cross                            52

   1    Capital Management, LP to our Advisor.          Advisors.    They

   2    provide various shared services.

   3    Q    And it was during that meeting that Mr. Seery forthrightly

   4    told the boards the price at which he was planning to execute

   5    the OmniMax transaction, correct?

   6    A    Correct.

   7    Q    The transaction hadn't yet occurred, right?

   8    A    I'm not sure if it had been finalized.          He had a price,

   9    and these -- these things are negotiated.          This was, I

  10    believe, a company in restructuring.         So I don't know whether

  11    it had been transacted or not.

  12    Q    Okay.    The board didn't ask Mr. Seery not to execute the

  13    transaction, did it?

  14    A    Not to my knowledge.       The board wouldn't -- I don't think

  15    the board would have that authority, either.

  16    Q    Okay.    But it's here asking the Court to cause the Debtor

  17    to pause in the execution of any trades in the CLOs; is that

  18    right?

  19    A    I think the order speaks in that regard.

  20    Q    Yeah.    Okay.   Let's talk about the SSP transaction for a

  21    moment.     It's your understanding that Trussway Holdings, LLC

  22    owned a majority interest in SSP Holdings, LLC, right?              That's

  23    in Paragraph 9.

  24    A    Yes.    The statement in Paragraph 9 is what I believe is

  25    correct.




                                                                     003010
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 86 of 114 PageID 5763
                                   Norris - Cross                            53

   1    Q    Okay.    And it's also your understanding that Trussway is a

   2    wholly-owned subsi... I'm sorry, that SSP Holdings is a

   3    wholly-owned subsidiary -- withdrawn.          It's also your

   4    understanding that Trussway is a wholly-owned subsidiary of

   5    the Debtor, right?

   6    A    Yes.

   7    Q    But Trussway is not a debtor in bankruptcy, right?

   8    A    I'm not sure.

   9    Q    Okay.    You have no reason to believe that; is that fair?

  10    A    That it's not a debtor in bankruptcy?          That Trussway is

  11    not in bankruptcy itself?

  12    Q    Correct.

  13    A    Yeah.    I have no knowledge of Trussway's situation.

  14    Q    Okay.    But you -- but according to your declaration that

  15    was prepared by the Advisors' management team, Trussway and

  16    not the Debtor owned SSP Holdings, LLC.          Is that right?

  17    A    I'm looking here at the statement just to make sure.

  18    Q    Sure.

  19         (Pause.)

  20    A    I -- again, I -- the statement is correct, and I believe

  21    speaks for itself regarding entity ownership.

  22    Q    The only things you know about the SSP transaction are,

  23    one, that you believe it was made without a formal bidding

  24    process; and two, that it resulted in a $10 million loss.              Is

  25    that right?




                                                                     003011
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 87 of 114 PageID 5764
                                   Norris - Cross                            54

   1    A    Correct.

   2    Q    Okay.    But, again, neither you, or to the best of your

   3    knowledge, anybody at Advisors, ever spoke with anybody at the

   4    Debtor about the circumstances concerning either of the

   5    transactions, right?

   6    A    I don't know the conversations that were had at anyone

   7    else from our Advisors, but this is the knowledge that -- that

   8    I have.

   9    Q    Okay.    And it's the only knowledge you have, right?           You

  10    don't know anything about the SSP transaction other than those

  11    two facts, right?

  12    A    Correct.

  13    Q    In fact, I think you testified yesterday that you've been

  14    very remote from the SSP transaction, right?

  15    A    That's correct.

  16    Q    And that it's not a transaction that you have much

  17    knowledge on.     Fair?

  18    A    Fair.

  19    Q    Let's just talk briefly about the transactions that

  20    occurred (garbled) Thanksgiving.         They're not specifically

  21    referred to in your declaration; is that right?

  22    A    That's correct.

  23    Q    And you have no knowledge about any transaction that Mr.

  24    Seery wanted to execute around Thanksgiving; is that right?

  25    A    I know there were transactions and there were concerns




                                                                     003012
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 88 of 114 PageID 5765
                                   Norris - Cross                              55

   1    from our management team, but I'm not aware of what the

   2    transactions were.

   3    Q    In fact, you can't even identify the assets that Mr. Seery

   4    wanted to sell around Thanksgiving, or at least you couldn't

   5    at the time of your deposition yesterday.          Is that right?

   6    A    That's correct.

   7    Q    And you have no knowledge as to why Mr. Seery wanted to

   8    make those particular trades at around Thanksgiving?

   9    A    No, I don't.

  10    Q    And in fact, you don't even know if the transactions that

  11    Mr. Seery wanted to close around Thanksgiving ever in fact

  12    closed.    Is that fair?

  13    A    Correct.

  14    Q    Okay.    Let's just -- let's just finish up with a few

  15    questions about the boards.

  16                 MR. MORRIS:   Ms. Cantey, can we put up Debtor's

  17    Exhibit EEEE?     Four E's, Your Honor.      Thank you.

  18    BY MR. MORRIS:

  19    Q    This particular page identifies the directors for each of

  20    the three Movant Funds; is that right?

  21    A    Let me take a look and confirm.         (Pause.)    Yes.   That

  22    looks correct.

  23    Q    Okay.    And this was prepared by the Movants; is that

  24    right?

  25    A    I'm not sure who prepared it.




                                                                     003013
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 89 of 114 PageID 5766
                                   Norris - Cross                            56

   1    Q    Okay.    To the best of your knowledge, does this document

   2    accurately reflect the composition of the boards of each of

   3    the three Movant Funds?

   4    A    Yes, it does.

   5    Q    Okay.    John Honis, I think you mentioned him earlier.

   6    He's on all three boards.       Is that right?

   7    A    That's correct.      And the reason being we have a unitary

   8    board structure, so -- which is very common in '40 Act Fund

   9    land, where the board sits, for efficiency purposes, on

  10    multiple fund boards, and there's a lot of economies of scale

  11    from an operating standpoint.        So, yes, they sit on multiple

  12    boards.

  13    Q    Okay.    And for purposes of the '40 Act, Mr. Honis has been

  14    deemed to be an interested trustee.         Is that right?

  15    A    That's correct.

  16    Q    Okay.    But you don't specifically know what facts caused

  17    that designation; you only know that the designation exists.

  18    Right?

  19    A    That's right.     And I know they are disclosed in the proxy

  20    -- or, in the -- the relative filings related to those Funds.

  21    Q    Okay.    Three other people are common to all three of the

  22    Movant Funds.     I think you've got Dr. Froehlich, Ethan Powell,

  23    --

  24    A    Froehlich.

  25    Q    Froehlich.     Ethan Powell and Bryan Ward.        Right?




                                                                     003014
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 90 of 114 PageID 5767
                                   Norris - Cross                            57

   1    A    That is correct.

   2    Q    Okay.    All three of those individuals actually serve on

   3    the 11 or 12 boards that you mentioned earlier that are

   4    managed by the Advisors, right?

   5    A    Yes, that is correct.

   6    Q    And they're the same Funds for which you serve as an

   7    executive vice president, right?

   8    A    Yes.    That's correct.

   9    Q    So, for all of the Funds that are managed by the Advisors,

  10    you serve as executive vice president and all four of these

  11    directors -- trustees serve as trustees on the boards, right?

  12    A    Yes, that's correct.

  13    Q    Okay.    In exchange for serving on all of these boards, the

  14    three individuals -- Dr. Froehlich, Mr. Ward, and Mr. Powell

  15    -- each receive $150,000 a year for services across the

  16    Highland complex; is that right?

  17    A    That's correct.

  18    Q    Dr. Froehlich has been serving as a board member across

  19    the Highland complex for seven or eight years now; is that

  20    right?

  21    A    That's correct.

  22    Q    Mr. --

  23    A    I believe it's about seven or eight years.

  24    Q    And Mr. Powell, he actually was employed by Highland or

  25    related entities from about 2007 or 2008 until 2015, right?




                                                                     003015
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 91 of 114 PageID 5768
                                   Norris - Cross                            58

   1    A    That's correct.

   2    Q    And Mr. Ward, the third of the independent trustees, he's

   3    been serving as a board member on various Highland-related

   4    funds on a continuous basis since about 2004.           Do I have that

   5    right?

   6    A    Yeah, I believe that's correct.

   7    Q    Okay.    Just a couple of final questions.         You would agree,

   8    would you not, sir, that portfolio managers have an obligation

   9    to effectuate transactions concerning the assets that they

  10    manage based on their business judgment?

  11    A    Yes.    And in accordance with whatever governing documents

  12    govern the fund structure.

  13    Q    And you would personally expect a portfolio manager to

  14    execute a transaction that he or she reasonably believes in

  15    good faith and in their business judgment would maximize value

  16    for the CLO, even if the CLO did not need cash at that

  17    particular time.     Is that right?

  18    A    I think it would come down to the governing documents.

  19    And I think what you're getting at here is, in this instance,

  20    these sales and the intent of the portfolio manager.             And our

  21    view, again, is -- and the request for the motion is simply

  22    there is a lot at play here.        Several negotiations.      And in

  23    order to maximize returns, simply asking for a pause on

  24    transactions.

  25    Q    All right.     Let me -- let me ask the question again, and I




                                                                     003016
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 92 of 114 PageID 5769
                                    Norris - Cross                           59

   1    would ask that you please listen carefully to the question.

   2    You would expect a portfolio manager would execute a

   3    transaction that he or she believes maximizes value, even if

   4    the CLO didn't need cash at that particular moment in time.

   5    Correct?

   6    A    Yeah.    As long as that is maximizing value for the

   7    stakeholders, and in the instance of a CLO, the economic

   8    interest is owned by the equity holders.          So, to their

   9    benefit, yes, that -- that would be the idea.

  10                 MR. MORRIS:    Your Honor, I have no further questions.

  11                 THE COURT:    Any redirect, Mr. Wright?

  12                 MR. WRIGHT:    Only briefly, Your Honor.

  13                               REDIRECT EXAMINATION

  14    BY MR. WRIGHT:

  15    Q    Mr. Norris, I think you were asked at one point about how

  16    long you'd been working for Highland Capital Management, which

  17    there's -- there's Highland Capital Management Fund Advisors

  18    and then there's Highland Capital Management, LP, Debtor.              And

  19    I wanted to give you an opportunity to just explain when and

  20    what years you worked for HCMLP and then when and what years

  21    you worked for NexPoint Advisors or Highland Capital

  22    Management Fund Advisors.

  23    A    Yes.    From June 2010, I was employed by Highland Capital

  24    Management, LP, until July or August of 2012, at which time I

  25    was then hired by Highland Capital Management Fund Advisors,




                                                                     003017
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 93 of 114 PageID 5770
                                   Norris - Redirect                         60

   1    not HCML -- no longer employed by HCMLP, and have worked since

   2    that time for HCMFA and NexPoint Advisors and not for the

   3    Debtor, HCMLP.

   4    Q    Okay.    So -- and I'm sorry if I missed a year, but it's

   5    been about ten years since you had worked for HCMLP or been an

   6    employee of HCMLP, correct?

   7    A    Yeah.    It's been over eight years since I have left

   8    employment by HCMLP.       Ten and a half years ago, I started

   9    working for HCMLP, and then two years after that transitioned

  10    away and started working for the Advisors that are part of

  11    this motion.

  12    Q    Thank you for clarifying.

  13                 MR. WRIGHT:    Your Honor, I hope -- you directed us to

  14    have a witness here today, and so we do.          And I know that you

  15    had asked me at the last hearing some questions about the

  16    involvement of people at HCMLP, which I tried to address with

  17    Mr. Norris in my direct.       But I, you know, I do want to make

  18    sure that we've answered any questions that you have.

  19                 THE COURT:    All right.   Yes, that's fine.      Are you

  20    -- does that conclude your redirect?

  21                 MR. WRIGHT:    It does, Your Honor.

  22                 THE COURT:    Any recross, Mr. Morris, on that

  23    redirect?

  24                 MR. MORRIS:    No, thank you, Your Honor.

  25                 THE COURT:    All right, then.    That concludes the




                                                                     003018
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 94 of 114 PageID 5771
                                                                             61

   1    testimony of Mr. Norris.

   2         Any other evidence, Mr. Wright?

   3               MR. WRIGHT:     I do not, Your Honor, although I guess I

   4    would offer the Exhibit A and Exhibit B to Mr. Norris's

   5    declaration --

   6               THE COURT:     Any objection to that?

   7               MR. WRIGHT:     -- into evidence.

   8               MR. MORRIS:     No, Your Honor.

   9               THE COURT:     All right.    Those are admitted.

  10         (Movants' Exhibits A and B are received into evidence.)

  11               THE COURT:     All right.    Well, Mr. Morris, did you

  12    want to put on any evidence?

  13               MR. MORRIS:     Does the -- do the Movants rest, Your

  14    Honor?

  15               THE COURT:     I understood that they rest.        Correct,

  16    Mr. Wright?

  17               MR. WRIGHT:     That's correct, Your Honor.

  18               MR. MORRIS:     Your Honor, I would move, effectively,

  19    for a directed verdict here.        The Movants have the burden of

  20    establishing a prima facie case to entitlement to the relief

  21    that's been requested, and they have failed to meet that

  22    burden.    The Debtor has -- we -- the undisputed facts are the

  23    Debtor has the contractual right, and indeed, the obligation,

  24    to serve as the portfolio manager of the CLOs pursuant to

  25    written agreements.




                                                                     003019
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 95 of 114 PageID 5772
                                                                               62

   1         The Movants are not parties to those agreements.            The

   2    testimony is undisputed that there are many holders of

   3    preferred shares and notes that have had no notice of this

   4    proceeding that will undoubtedly be impacted by the tying of

   5    the hands of the portfolio manager.         The chart that was

   6    attached as Exhibit B expressly shows just what a large

   7    portion of interested parties and people who would be affected

   8    by this motion are not -- they didn't get notice.            There was

   9    no attempt to get notice.       There was no attempt to get their

  10    consent.    All of that testimony is now in the record, and I

  11    think due process alone would prevent the entry or even the

  12    consideration of an order of this type.

  13         There is nothing improper that's been alleged.            There is

  14    no -- there is no allegation of fraud.          There is no allegation

  15    of breach of contract of any kind.         There's not even a

  16    question of business judgment.        The Movants didn't even do

  17    their diligence to ask the Debtor why they made these

  18    transactions.     There is nothing in the record that shows that

  19    the Debtor, as the portfolio manager of the CLOs, did anything

  20    improper.

  21         The only thing that the Movants care about is that they

  22    don't like the results in two particular trades.            I don't

  23    think that that meets their burden of persuasion that the

  24    Court should enter an order of this type, and I would like to

  25    relieve Mr. Seery of the burden, frankly, and the Court, of




                                                                     003020
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 96 of 114 PageID 5773
                                                                             63

   1    having to put on testimony to justify transactions that really

   2    aren't even being questioned, Your Honor.

   3         So the Debtor would respectfully move for the denial of

   4    the motion and the relief sought therein.

   5               THE COURT:     All right.    Your request for a directed

   6    verdict, something equivalent to a directed verdict here, is

   7    granted.    I agree that the Movant has wholly failed to meet

   8    its burden of proof here today to show the Court, persuade the

   9    Court that, as Mr. Morris said, I should essentially tie the

  10    hands of the Debtor as a portfolio manager here, as stated.

  11    Nothing improper has been alleged.         There has been no showing

  12    of a statutory right here, or a contractual right here, on the

  13    part of the Movants.

  14         I am -- I'm utterly dumbfounded, really.           I agree with the

  15    -- I was going to say innuendo; not really innuendo -- I agree

  16    with part of the theme, I think, asserted by the Debtor here

  17    today that this is Mr. Dondero, through different entities,

  18    through a different motion.        I feel like he sidestepped the

  19    requirement that I stated last week that if we had a contested

  20    hearing on his motion, Dondero's motion, that I was going to

  21    require Mr. Dondero to testify.        He apparently worked out an

  22    eleventh hour agreement with the Debtor on his motion to avoid

  23    that.   But, again, these so-called CLO Motions very clearly,

  24    very clearly, in this Court's view, were pursued at his sole

  25    direction here.




                                                                     003021
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 97 of 114 PageID 5774
                                                                              64

   1         This is almost Rule 11 frivolous to me.          You know, we're

   2    -- we didn't have a Rule 11 motion filed, and, you know, I

   3    guess, frankly, I'm glad that a week before the holidays begin

   4    we don't have that, but that's how bad I think it was, Mr.

   5    Wright and Mr. Norris.       This is a very, very frivolous motion.

   6    Again, no statutory basis for it.         No contractual basis.       You

   7    know, you didn't even walk me through the provisions of the

   8    contracts.    I guess that would have been fruitless.          But you

   9    haven't even shown something equitable, some lack of

  10    reasonable business judgment.

  11         Bluntly, don't waste my time with this kind of thing

  12    again.   You wasted my time.       We have 70 people on the video.

  13    Utter waste of time.

  14         All right.     So, motion is denied.      Mr. Morris, please

  15    upload an order.

  16               MR. MORRIS:     Thank you, Your Honor.

  17               THE COURT:     All right.    Do we have any other business

  18    to accomplish today?

  19               MR. POMERANTZ:     I don't think so, Your Honor.         I know

  20    we will see you tomorrow in connection with Mr. Daugherty's

  21    relief from stay motion.

  22               THE COURT:     Well, yeah, we do have that.        Okay.   We

  23    will see you tomorrow.       We stand adjourned.

  24               MR. CLEMENTE:     Thank you, Your Honor.

  25               MR. MORRIS:     Thank you, Your Honor.




                                                                     003022
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 98 of 114 PageID 5775
                                                                             65

   1               THE CLERK:     All rise.

   2               (Proceedings concluded at 3:05 p.m.)

   3                                     --oOo--

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19                                   CERTIFICATE

  20         I certify that the foregoing is a correct transcript from
        the electronic sound recording of the proceedings in the
  21    above-entitled matter.
  22      /s/ Kathy Rehling                                      12/17/2020

  23    ______________________________________                 ________________
        Kathy Rehling, CETD-444                                    Date
  24    Certified Electronic Court Transcriber
  25




                                                                     003023
Case 19-34054-sgj11 Doc 1822-2 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-12 Filed67 06/09/21 Page 99 of 114 PageID 5776
                                                                             66

                                          INDEX
   1
        PROCEEDINGS                                                                3
   2
        WITNESSES
   3
        Movants' Witnesses
   4

   5    Dustin Norris
        - Direct Examination by Mr. Wright                                        23
   6    - Cross-Examination by Mr. Morris                                         35
        - Redirect Examination by Mr. Wright                                      59
   7
        EXHIBITS
   8
        Movants' Exhibits A and B                                    Received 61
   9
        RULINGS
  10
        Debtor's Emergency Motion to Quash Subpoena and for                       13
  11    Entry of a Protective Order or, in the Alternative,
        for an Adjournment (1564, 1565) - Agreed Order
  12
        James Dondero's Motion for Entry of an Order Requiring                    13
  13    Notice and Hearing for Future Estate Transactions
        Occurring Outside the Ordinary Course of Business (1439)
  14    - Continued to 01/04/2021
  15    Motion for Directed Verdict - Granted                                     63
  16    Motion for Order Imposing Temporary Restrictions on         63
        Debtor's Ability, as Portfolio Manager, to Initiate Sales
  17    by Non-Debtor CLO Vehicles Highland Capital Management Fund
        Advisors, L.P., Highland Fixed Income Fund, NexPoint
  18    Advisors, L.P., NexPoint Capital, Inc., NexPoint Strategic
        Opportunities Fund (1528) - Denied
  19
        END OF PROCEEDINGS                                                        65
  20
        INDEX                                                                     66
  21

  22

  23

  24

  25




                                                                     003024
Case 19-34054-sgj11 Doc 1822-3 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 3
Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 100 of 114 PageID 5777



                                EXHIBIT C




                                                                     003025
   Case
    Case19-34054-sgj11
         19-34054-sgj11Doc
                        Doc1822-3
                            1605 Filed
                                  Filed12/18/20
                                        01/22/21 Entered
                                                  Entered12/18/20
                                                          01/22/2116:56:42
                                                                   21:50:07 Page
                                                                               Page12ofof23
                                                                 Docket #1605 Date Filed: 12/18/2020
   Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 101      of 114 PageID 5778




The following constitutes the ruling of the court and has the force and effect therein described.




Signed December 18, 2020
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                                  )
     In re:                                                       )   Chapter 11
                                                                  )
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                                  )
                                      Debtor.                     )
                                                                  )

                              ORDER DENYING MOTION
          FOR ORDER IMPOSING TEMPORARY RESTRICTIONS ON DEBTOR’S ABILITY,
         AS PORTFOLIO MANAGER, TO INITIATE SALES BY NON-DEBTOR CLO VEHICLES

              This matter having come before the Court on the Motion for Order Imposing Temporary

     Restrictions on Debtor’s Ability, as Portfolio Manager, to Initiate Sales by Non-Debtor CLO

     Vehicles [Dkt. No. 1528] (the “CLO Motion”), 2 filed by Highland Capital Management Fund

     Advisors, L.P. (“HCMFA”), and NexPoint Advisors, L.P. (“NexPoint, and together with


     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
        Capitalized terms not otherwise defined in this Order shall have the meaning ascribed to them in the CLO
     Motion.



     DOCS_NY:41773.1 36027/002                                              ¨1¤}HV4,2                  1d«
                                                                                                   003026
                                                                                1934054201218000000000017
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-3
                         1605 Filed
                               Filed12/18/20
                                     01/22/21 Entered
                                               Entered12/18/20
                                                       01/22/2116:56:42
                                                                21:50:07 Page
                                                                          Page23ofof23
Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 102 of 114 PageID 5779



 HCMFA, the “Advisors”), Highland Income Fund, NexPoint Strategic Opportunities Fund, and

 NexPoint Capital, Inc. (together, the “Funds,” and collectively, with the Advisors, the

 “Movants”); and this Court having considered (a) the CLO Motion and evidence submitted in

 support thereof, (b) the Debtor’s Response to Motion for Order Imposing Temporary

 Restrictions on Debtor’s Ability, as Portfolio Manager, to Initiate Sales by Non-Debtor CLO

 Vehicles [Dkt. No. 1578] (the “Opposition”), filed by Highland Capital Management, L.P. (the

 “Debtor”), and the evidence submitted in support thereof, (c) the oral and documentary evidence

 admitted into evidence during the hearing held on December 16, 2020 (the “Hearing”), and (d)

 the arguments made during the Hearing,

         It is hereby ORDERED that:

         1.       The CLO Motion is DENIED in its entirety.

         2.       The Court shall retain jurisdiction to hear and determine all matters arising from

 the implementation of this Order.

                                         ###End of Order###




                                                   2
 DOCS_NY:41773.1 36027/002

                                                                                        003027
Case 19-34054-sgj11 Doc 1822-4 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 3
Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 103 of 114 PageID 5780



                                EXHIBIT '




                                                                     003028
            Case 19-34054-sgj11 Doc 1822-4 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of 3
            Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 104 of 114 PageID 5781




From: James Romey [mailto:jromey@DSIConsulting.com]
Sent: Tuesday, September 29, 2020 10:46 PM
To: Clemente, Matthew A.; Twomey, Dennis M.; Russell, Alyssa; Bromagen, Elliot A.; Samuel Star; Conor P. Tully; O'Brien, Dan;
Cheng, Earnestiena; Brunner, Ellory
Cc: Bradley Sharp; Fred Caruso; Jack Donohue; Jeff Pomerantz; Ira Kharasch; Gregory V. Demo; James Seery
Subject: RE: Notice to the Committee: Pending Asset Sale, Pre-Authorization Requested

Matt,Sam,andSidley/FTI,

TheHCMteamcontinuestoworkthroughtheSSPtransactionandissuesrelatedtotheflowoffunds.Accordingly,arevised
deckfortheUCCisattachedwhichincludesanupdatedwaterfallanalysis.

Atissue,asnotedontheupdatedwaterfall(anddetailedonpage8ofthePDF),isaRestrictedDistributionprovisionrelatedto
section5.3ofthe4thAmendedandRestatedCreditandGuaranteeAgreementforloansatTrusswayIndustries,LLCwhere
TrusswayHoldings,LLCistheGuarantorandsubjecttotheagreement.ThisrestrictionlimitstheamountofmoneyTrussway
Holdingscandistributetoabucketof$5millionintheaggregatebasedoncertaintypesofdistributions.HCMbelievesthat
$2.3millionofthatbucketremainseligiblefordistributionasillustratedintheupdatedwaterfall.

TheSSPsaleprocessandissuesrelatedtotheflowoffundswillbecoveredbyJimSeeryontomorrow’scallwiththeUCC.


James E. Romey
Development Specialists, Inc.
110 East 42nd Street
Suite 1818
New York City, NY 10017
Tel: (212) 425-4141 Ext. 1174
www.dsiconsulting.com


ThiseͲmailmessagemaycontainlegallyprivilegedand/orconfidentialinformation.Ifyouarenottheintendedrecipient(s),ortheemployeeoragentresponsiblefordelivery
ofthismessagetotheintendedrecipient(s),youareherebynotifiedthatanydissemination,distributionorcopyingofthiseͲmailmessageisstrictlyprohibited.Ifyouhave
receivedthismessageinerror,pleaseimmediatelynotifythesenderanddeletethiseͲmailmessagefromyourcomputer.


From:JamesRomey
Sent:Thursday,September24,20202:54PM
To:Clemente,MatthewA.<mclemente@sidley.com>;Twomey,DennisM.<dtwomey@sidley.com>;Russell,Alyssa
<alyssa.russell@sidley.com>;Bromagen,ElliotA.<ebromagen@sidley.com>;Star,Samuel<Samuel.Star@FTIConsulting.com>;
Tully,Conor<Conor.Tully@FTIConsulting.com>;O'Brien,Dan<Daniel.H.O'Brien@fticonsulting.com>;Cheng,Earnestiena
<Earnestiena.Cheng@fticonsulting.com>;Brunner,Ellory<Ellory.Brunner@fticonsulting.com>
Cc:BradleySharp<bsharp@DSIConsulting.com>;FredCaruso<fcaruso@DSIConsulting.com>;JackDonohue
<JDonohue@DSIConsulting.com>;JeffreyN.PomerantzͲPachulskiStangZiehl&Jones(jpomerantz@pszjlaw.com)
<jpomerantz@pszjlaw.com>;IraD.Kharasch(ikharasch@pszjlaw.com)<ikharasch@pszjlaw.com>;GregoryV.Demo
<GDemo@pszjlaw.com>;JamesSeery<jpseeryjr@gmail.com>
Subject:NoticetotheCommittee:PendingAssetSale,PreͲAuthorizationRequested

CONFIDENTIALͲNOTICEOFPENDINGASSETSALE

Matt,Sam,andSidley/FTI,


                                                                                        1

                                                                                                                                             003029
            Case 19-34054-sgj11 Doc 1822-4 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of 3
            Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 105 of 114 PageID 5782
WeareprovidingyouwithNoticeofapotentialTransactionasrequiredbytheProtocols,Section(II)(B)(3)(a).TheTransactionwill
bewithanindependentthirdͲparty,butweanticipatethatitwillbeinexcessof$2,000,000.TheIndependentBoardofHCMLPis
requestingimmediatepreͲauthorizationfromtheUCCtocompletethetransactionatafinalnegotiatedpricethatwillbeapproved
ofbytheIndependentBoardintheinterestofallstakeholders.Webelieveanydelayinthesaleprocesscouldimpactvalue.Assuch,
thisemailsservesastherequiredthreebusinessdayadvancenoticeofthepotentialTransaction.JimSeeryandtheHCMteamcan
makethemselvesavailableforacalltodiscussthetransactionifrequested.

     1. Assets:Alldebt,equityandotherinterestinSSPIHoldings,Inc.(DE)
     2. Seller:TrusswayHoldings,LLC
     3. Price:FinalpriceisTBD,andrequiresIndependentBoardapproval.Termsarecurrentlybeingnegotiated.
         ThecompanyreceivedaLetterofIntentindicatingatransactionfor$50MM.Totheextentagreed,thenegotiations
         requireimmediateagreementbyHCMLP.
     4. Structure:Stocksale
     5. Purchaser:RaceRockGroup(oranAffiliate)
     6. Timing:Immediate.However,closingofthesaleandreceiptofproceedsnotexpecteduntillateOctoberor
         earlyNovember.

Thesaleofthisassetisacriticalcomponentfortheexecutionofanyconfirmedplan.Weaskthatyoureviewtheattacheddeck
thatincludesabriefbackgroundinformationonthecompany,asummaryoftheextensivesaleprocess,andapotential
waterfallofproceeds.AlsoincludedarecopiesoftheDugaboynoteatTrusswayHoldings,LLC(anditsamendedandrestated
note)thatareunderreview.

TheattacheddeckissharedonaConfidentialbasis.Pleaseletusknowatyourearliestconvenience.


James E. Romey
Development Specialists, Inc.
110 East 42nd Street
Suite 1818
New York City, NY 10017
Tel: (212) 425-4141 Ext. 1174
www.dsiconsulting.com


ThiseͲmailmessagemaycontainlegallyprivilegedand/orconfidentialinformation.Ifyouarenottheintendedrecipient(s),ortheemployeeoragentresponsiblefordelivery
ofthismessagetotheintendedrecipient(s),youareherebynotifiedthatanydissemination,distributionorcopyingofthiseͲmailmessageisstrictlyprohibited.Ifyouhave
receivedthismessageinerror,pleaseimmediatelynotifythesenderanddeletethiseͲmailmessagefromyourcomputer.





                                                                                        2

                                                                                                                                             003030
Case 19-34054-sgj11 Doc 1822-5 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of 9
Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21 Page 106 of 114 PageID 5783



                                EXHIBIT (




                                                                     003031
          Case 19-34054-sgj11 Doc 1822-5 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of 9
                       CONFIDENTIAL. INSTITUTIONAL USE ONLY. NOT FOR PUBLIC DISTRIBUTION.




                                             HIGHLY CONFIDENTIAL
                                  STRUCTURAL AND STEEL PRODUCTS
                                              SITUATION OVERVIEW
                                            IMMEDIATE ATTENTION
                                                                                                  Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21




                                                                          SEPTEMBER 29, 2020




                                       EXPERIENCED. DISCIPLINED. BOLD.
                                                                                                  Page 107 of 114 PageID 5784




DRAFT – HIGHLY CONFIDENTIAL                                                              003032
                    Case 19-34054-sgj11 Doc 1822-5 Filed 01/22/21       Entered 01/22/21 21:50:07
                                                                                               Page 3 of 9
                                                                                    DRAFT – HIGHLY  CONFIDENTIAL
          SSP OVERVIEW


    • Structural and Steel Products (“SSP”) is a manufacturer/distributor of highway products based
      in Texas

    • Product offerings include distributed products (guardrails, crash cushions) and manufactured
      product (overhead sign structures, lighting/cell/utility poles, rail)

    • Principal equity holders:

            •   Highland Select Equity Fund, L.P. (via Trussway Holdings, LLC [1]): 76.6%
            •   Patriot Capital: 12.1%
            •   SSP Management Members: 6.6%
            •   Non-Management Members: 4.7%
                                                                                                                   Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21




    Note: [1] Trussway Holdings, LLC equity is 90% owned by Highland Select Equity Fund, L.P.
            • See Exhibit A for organizational chart
            • See Exhibit B for capital structure
                                                                                                                   Page 108 of 114 PageID 5785




CONFIDENTIAL. INSTITUTIONAL USE ONLY. NOT FOR PUBLIC DISTRIBUTION.                                           1
                                                                                                    003033
                    Case 19-34054-sgj11 Doc 1822-5 Filed 01/22/21        Entered 01/22/21 21:50:07
                                                                                               Page 4 of 9
                                                                                    DRAFT – HIGHLY  CONFIDENTIAL
          SSP SALE PROCESS OVERVIEW

    • In the last ~12 months, SSP received indications of interest ranging from $45-$50MM from
      several different interested parties:

            • September 2019 – Arcosa: $45.0 - $50.0MM (for manufacturing business only)
            • November 2019 & January 2020 – VP of Guardrail: $7.5 - $10.0MM (for guardrail business only)
            • January 2020 – Merit Capital Partners (former Sponsor): $38.5MM (for entire business)
            • February 2020 – Millerbernd provided a verbal indication of $30.0 - $32.0 (for the manufacturing business only)
            • May 2020 – Race Rock Group (“RRG”): $45.0 - $50.0MM (for entire business)
            • July 2020 – DWM Holdings: $50MM (for entire business)


    • In addition to the IOIs received from the parties above, NDAs were executed, and confidential
      information shared with Sabre and Valmont. Both parties passed on the potential transaction
      with SSP, and, ultimately, they determined it was cheaper to build capacity than to buy SSP.
                                                                                                                                    Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21




    • In August of 2020, SSP went exclusive with RRG and executed an LOI at $50MM; due diligence
      is underway and on-going with most of the due diligence completed, environmental and ERISA
      reviews remain outstanding.
                                                      ($MM)        EBITDA $50 LOI
                                                       LTM          $ 9.0 5.6x
                                                       2020E        $ 8.2 6.1x
                                                       3-Year Avg. $ 6.9 7.2x
                                                                                                                                    Page 109 of 114 PageID 5786




CONFIDENTIAL. INSTITUTIONAL USE ONLY. NOT FOR PUBLIC DISTRIBUTION.                                                              2
                                                                                                              003034
                    Case 19-34054-sgj11 Doc 1822-5 Filed 01/22/21       Entered 01/22/21 21:50:07
                                                                                             Page 5 of 9
                                                                                  DRAFT – HIGHLY  CONFIDENTIAL
          SSP SALE PROCESS OVERVIEW – RACE ROCK GROUP

      •   SSP is in the process of negotiating a definitive agreement with Race Rock Group (“RRG”) to sell the business
          for $50MM
             •    RRG is a Houston-based private investment firm focused on making control, growth-oriented investments in lower
                  middle-market businesses throughout the US Gulf Coast and Mid America regions


      •   It’s estimated that the transaction proceeds will generate approximately $6.5MM for HCMLP
             •    ~$2.0MM for the Select Fund’s net interests
             •    Trussway Holdings, LLC proceeds will repay the ~$1.2MM HCMLP loans
             •    SSP will payoff the ~$2.7MM subordinated loan to HCMLP with the sales proceeds
             •    HCMLP will receive ~$0.5MM in management fees from SSP per the terms of a 2019 management services
                  agreement
             •    See Exhibit C for the complete waterfall of sale proceeds
                                                                                                                                     Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21




      •   It’s estimated that the transaction proceeds will also generate ~$8.4MM, net for Trussway Holdings, LLC
      •   Trussway Holdings, LLC appears to currently owe ~$2.5MM to Dugaboy via a loan. This is under review, and
          the amount may be reserved for. The amended and restated note had a principal amount of $2.09MM as of
          Feb. 2019 and matures on Nov. 1, 2021. ~$370k of PIK interest has accrued since Feb 2019.
      •   A simultaneous signing and closing is anticipated to occur in late Oct. or early Nov. subject to completion of
          due diligence by RRG.
      •   The Debtor believes a potential sale of SSP maximizes value for all stakeholders and any delay in the sale process could
          impact value. The Debtor is seeking immediate pre-approval from the UCC to proceed with a potential transaction.
                                                                                                                                     Page 110 of 114 PageID 5787




CONFIDENTIAL. INSTITUTIONAL USE ONLY. NOT FOR PUBLIC DISTRIBUTION.                                                        3
                                                                                                            003035
                     Case 19-34054-sgj11 Doc 1822-5 Filed 01/22/21                                Entered 01/22/21 21:50:07  Page 6 of 9
                                                                                                                  DRAFT – HIGHLY  CONFIDENTIAL
          EXHIBIT A - EXISTING ORGANIZATIONAL STRUCTURE

                                                       Highland Select                    Other Shareholders +
                                                                                          LTIP + Options (Fully                         $2.5MM Dugaboy Note
                                                       Equity Fund, L.P.
                                                                                                Diluted)                                 $1.2MM HCMLP Note


                                                              89.9%                               10.1%



                                     Current and Former               Trussway Holdings, LLC                  Patriot Capital III
               Former Highland
                                     Highland, Patriot, and                   (DE)                                SBIC, L.P.
                  Employees
                                        SSP Employees

                            1.1%                      10.3%                             76.6%                          12.1%



                                                                      SSP Holdings, LLC (DE)

                                                                                                                                        $2.7MM HCMLP Note


                                                                      SSPI Holdings, Inc. (DE)                     Entity being sold
                                                                                                                                                              Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21




                                                                           Structural and Steel
                                                                           Products, Inc. (TX)




                                              Structural and Steel
                                                                                      99%
                                             Management LLC (TX)


                                                                1%

                                                                        Structural and Steel
                                                                      Products Manufacturing,
                                                                             Ltd. (TX)
                                                                                                                                                              Page 111 of 114 PageID 5788




CONFIDENTIAL. INSTITUTIONAL USE ONLY. NOT FOR PUBLIC DISTRIBUTION.
                                                                                                                                       003036
                    Case 19-34054-sgj11 Doc 1822-5 Filed 01/22/21                 Entered 01/22/21 21:50:07
                                                                                                        Page 7 of 9
                                                                                             DRAFT – HIGHLY  CONFIDENTIAL
          EXHIBIT B - SSP CAPITAL STRUCTURE

          • No current HCMLP employees have SSP Ownership
                  • Note: Jason Jelen and John Walker are current NexBank Securities, Inc. employees
                                                        Capital          Class A         Class B       Class P        Sharing
                      Member
                                                      Contribution        Units           Units          Units         Ratio
                      Trussway Holdings LLC          $19,058,098.18    19,058,098.18               -             -      76.6%
                      Patriot Capital III SBIC, L.P.      $3,000,000                -     3,000,000              -      12.1%
                      Matt Brace                                  $0                -             0      1,015,050       4.1%
                      Christine Klote                      $375,000                 -       375,000              -       1.5%
                      Joseph Troop                         $300,000                 -       300,000              -       1.2%
                      Chuck Steier                                $0                -             0        253,763       1.0%
                      2911 Capital Fund LP                 $200,000                 -       200,000              -       0.8%
                      118 Capital Fund Inc.                $200,000                 -       200,000              -       0.8%
                      Matthew Jameson*                     $100,000                 -       100,000              -       0.4%
                      Lee Blackwell Parker III*            $100,000                 -       100,000              -       0.4%
                      1610 Foundation Inc.                 $100,000                 -       100,000              -       0.4%
                      Teri Robertson                         $60,000                -        60,000              -       0.2%
                                                                                                                                      Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21




                      William Carl Moore, Jr.*               $40,000                -        40,000              -       0.2%
                      Jason Jelen                            $30,000                -        30,000              -       0.1%
                      Richard Thomas                         $25,000                -        25,000              -       0.1%
                      Scott Wilson*                          $25,000                -        25,000              -       0.1%
                      John Jeffrey Walker                    $10,000                -        10,000              -       0.0%

                      Totals:                        $23,623,098.18    19,058,098.18    4,565,000.00   1,268,813.00   100.0%

                      Authorized Units                                 19,058,098.18    4,565,000.00   1,753,224.00


                      *Denotes former Highland Capital Management, LP employee
                                                                                                                                      Page 112 of 114 PageID 5789




CONFIDENTIAL. INSTITUTIONAL USE ONLY. NOT FOR PUBLIC DISTRIBUTION.                                                                5
                                                                                                                         003037
                     Case 19-34054-sgj11 Doc 1822-5 Filed 01/22/21            Entered 01/22/21 21:50:07
                                                                                                     Page 8 of 9
                                                                                          DRAFT – HIGHLY  CONFIDENTIAL
          EXHIBIT C - WATERFALL
         SSP Sale Price                                                       $         50,000,000
         Estimated closing adjustments
          Less: Principal & Interest                                                   (34,689,920)
          Less: Accrued Mgmt. Fees                                                        (532,053)
          Less: Closing Costs                                                             (750,000) Note 1: It’s anticipated that $3.2MM
                                                                                                    will be held in escrow until SSP’s PPP
          Plus: Cash                                                                     4,755,502
                                                                                                    loans are forgiven (SSP has applied for
         Total estimated closing adjustments                                  $        (31,216,471)
                                                                                                   forgiveness and expects to receive
         Net Proceeds                                                         $         18,783,529 forgiveness in 90-120 days). An
                                                                                                   additional $500k is estimated to be
         Trussway Holdings, LLC                                                             76.56%
                                                                                                   held in escrow for the R&W policy.
          Cash proceeds to Trussway Holdings, LLC [1]                                   14,381,312
          Potential Reserve for Dugaboy Note                                            (2,455,668)
          Repayment of HCMLP Note                                                       (1,158,429) Note 2: Per section 5.3 of the 4th A&R
         Net cash at Trussway Holdings, LLC                                   $         10,767,215 Credit & Guaranty Agreement, absent a
                                                                                                   waiver or amendment, a maximum of
         Maximum Restricted Distribution [2]                                  $          2,337,093 $5 million in the aggregate is allowed to
         Highland Select Equity Fund, L.P.                                                  89.90% be distributed, however, $2.7MM has
         Cash proceeds to Select Fund [3]                                     $          2,101,046 already been paid out.
                                                                                                                                               Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21




                                                                                                                  $1.0MM: March ‘19
         Highland Capital Management, LP                                                    99.95%
          Cash proceeds to HCMLP                                                         2,099,996
                                                                                                                  $1.7MM: September ‘18
          HCMLP Note + Interest from Trussway Holdings, LLC                              1,158,429
          HCMLP Subordinated Note + Interest                                             2,661,928
          HCMLP Management Fees                                                            532,053
         Total estimated cash proceeds to HCMLP                               $          6,452,406

         [1] $2.8 million is held in escrow
         [2] Maximum allowable distribution per section 5.3 of 4th A&R Credit & Guaranty Agreement
         [3] Excludes paydown of any debt at Highland Select Equity Fund, L.P.
                                                                                                                                               Page 113 of 114 PageID 5790




CONFIDENTIAL. INSTITUTIONAL USE ONLY. NOT FOR PUBLIC DISTRIBUTION.                                                                  6
                                                                                                                     003038
              Case 19-34054-sgj11 Doc 1822-5 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of 9
           TH                                                              DRAFT – HIGHLY CONFIDENTIAL
          4 A&R CREDIT & GUARANTY AGREEMENT HIGHLIGHTS

      •   Trussway Holdings, LLC is a Guarantor of the loan to Trussway Industries, LLC
             •    THIS FOURTH AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT dated as of May 15, 2017 among
                  TRUSSWAY INDUSTRIES, LLC, as borrower (“Borrower”), the Guarantors party hereto (the Borrower and the Guarantors
                  being collectively referred to herein as the “Credit Parties”, and each individually, a “Credit Party”), the financial
                  institutions from time to time parties hereto, each as a Lender (collectively, the “Lenders”), and NEXBANK, SSB, as
                  administrative agent for the Lenders (“Agent”).


      •   “Restricted Distribution“ is defined as, with respect “to any Person (i) any dividend or other distribution on any equity interest
          in such Person or (ii) any payment on account of (a) the purchase, redemption, retirement, defeasance, surrender or
          acquisition of any equity interests in such Person or any claim respecting the purchase or sale of any equity interest in such
          Person or (b) any option, warrant or other right to acquire any equity interests in such Person; provided that, the term
          “Restricted Distribution” shall not include any dividend or distribution payable solely in equity interests of such Person or
          warrants, options or other rights to purchase such equity interests.”
                                                                                                                                               Case 3:21-cv-00538-N Document 26-12 Filed 06/09/21




      •   Section 5.3 – Restricted Distributions. Borrower will not, and will not permit any Guarantor to, directly or indirectly, declare,
          order, pay, make or set apart any sum for any Restricted Distribution; provided that the foregoing shall not restrict or prohibit
          any wholly-owned Guarantor from making dividends or distributions to Borrower or any other wholly-owned Guarantor and
          provided, further, that the foregoing shall not restrict or prohibit Borrower from making dividends or distributions to Holdings
          on the Closing Date in the amount of up to $20,500,000.00, which amount represents funds received by Borrower from
          Trussway, LLC in connection with the Amegy Credit Facility. Notwithstanding the foregoing, Holdings may make Restricted
          Distributions in connection with the repurchase, redemption or retirement of its membership interests, or otherwise make
          payment in connection with appraisal rights related thereto, in each case, in an aggregate amount not to exceed
          $5,000,000.00.
                                                                                                                                               Page 114 of 114 PageID 5791




CONFIDENTIAL. INSTITUTIONAL USE ONLY. NOT FOR PUBLIC DISTRIBUTION.                                                                7
                                                                                                                  003039
